   Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 1 of 105




             Bhattacharya v. HISCOX Insurance Company Inc
                   Index of Exhibits re: Notice of Removal


Exhibit     Date                             Document
 No.
  1        4/4/2019                  Notice of Service of Process
  2       3/22/2019                      Amended Summons
  3       3/22/2019         Amended Certificate of Compulsory Arbitration
  4       3/22/2019          Amended Plaintiff’s Demand for Jury Trial
  5       3/22/2019                  Amended Civil Cover Sheet
  6       3/22/2019                     Amended Complaint
  7                           Certified Mailing Envelope from AZDOI
  8        5/1/2019              Civil Docket for CV2019-052190
  9       2/20/2019                       Civil Cover Sheet
  10      2/20/2019                           Complaint
  11      2/20/2019            Certificate of Compulsory Arbitration
  12      2/20/2019               Plaintiff’s Demand for Jury Trial
  13       5/1/2019             Verification of Daniel B. Bernardone
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 2 of 105




                    Exhibit 1
                   Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 3 of 105




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19602791
Notice of Service of Process                                                                            Date Processed: 04/04/2019

Primary Contact:           David Schonbrun
                           Hiscox USA
                           1133 Westchester Ave
                           Ste S-231
                           White Plains, NY 10604-3516

Electronic copy provided to:                   Michael Baker
                                               Helen Weinstein
                                               Angela Angel
                                               Danielle Nelson

Entity:                                       Hiscox Insurance Company Inc.
                                              Entity ID Number 2845501
Entity Served:                                HISCOX Insurance Company Inc.
Title of Action:                              Sourav Bhattacharya vs. HISCOX Insurance Company
Document(s) Type:                             Summons and Amended Complaint
Nature of Action:                             Contract
Court/Agency:                                 Maricopa County Superior Court, AZ
Case/Reference No:                            CV 2019-052190
Jurisdiction Served:                          Arizona
Date Served on CSC:                           04/03/2019
Answer or Appearance Due:                     20 Days
Originally Served On:                         AZ Department of Insurance on 03/28/2018
How Served:                                   Certified Mail
Sender Information:                           Sourav Bhattacharya
                                              480-321-9563

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 4 of 105




                    Exhibit 2
                                                                                                  ~....___ .............................   __............_......   ........_..
._        -   Case
               1~  2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page
                                                                    ~ 5 of 105
                                                                                                   I


                                                                                                   STATE OF ARIZONA
                                                                                                  DEPT. OF INSURA4NCE

Person Filing: Sourav Bhattacharya                                                                 i               MAR 2 d 2018
Address (if not protected): 13418 N Clifftop Drive
                               Fountain Hills, AZ 85268                                          TIME ~`~• 3~ a~-.
City, State, Zip Code:
Telephone:          (480) 321 - 9563                                                             SERVICE OF PROCESS
Email Address:       sourav_az@yahoo.com
                                                                                                  ~
Lawyer's Bar Number:
Representing OX Self, without a Lawyer or [] Attorney for E] Plaintiff                   OR [] Defendant



                                   SUPERIOR COURT OF ARIZONA
                                      IN MARICOPA COUNTY


      Sourav Bhattacharya                                                       Case No.: CV 2019 - 052190
     Name of Plaintiff

                                              if you would like legal advice from &WONS
And                                              Contact the Lawyer Referral Service at
                                                             602-257-4434           A-M F ab IE-j)
 HISCOX Insurance Company Inc,                                       or
Name of Defendant                                     www.maricop-alawyers.oro
                                                          Sponsored by the
                                                   Maricopa County Bar Hssociation

          WARNING: This. is an official document from the court that affects your rights. Read this carefully.
                              If you do not understand it, contact a lawyer for help.




FROM THE STATE OF ARIZONA TO :                        HISCOX Insurance Company Inc   ,
                                                              Name of Defendant

     1.       A lawsuit has been filed against you. A copy of the lawsuit and other court papers are served on you
              with this "Summons".

     2.       If you do not want a judgment or order taken against you without your input, you must file an
              "Answer" or a"Response" in writing with the court, and pay the filing fee. If you do not file an
              "Answer" or "Response" the other party may be given the relief requested in his/her Petition or
              Complaint. To file your "Answer" or "Response" take, or send, the "Answer" or "Response" to the:

                 •   Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona 85003-
                     2205 OR

                 •   Office of the Clerk of the Superior Court, 18380 North 40t'' Street, Phoenix, Arizona 85032 OR

                 •   Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa, Arizona 85210-6201
                     OR
                 •   Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane, Surprise, Arizona, 85374.

              Mail a copy of your "Response" or "Answer" to the other party at the address listed on the top of
              this Summons.


© Superior Court of Arizona in Maricopa County                                                                      CV11f 010119
  ALL RIGHTS RESERVED                                  Page 1 of 2
      Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 6 of 105


                                                                                   Case Number: CV 2019 - 052190

 3.   If this "Summons" and the other court papers were served on you by a registered process server or
      the Sheriff, within the State of Arizona, your "Response" or "Answer" must be filed within TWENTY
      (20) CALENDAR DAYS from the date you were served, not counting the day you were served. If
      this "Summons" and the other papers were served on you by a registered process server or fhe
      Sheriff outside the State of Arizona, your Response must be filed within THIRTY (30) CALENDAR
      DAYS from the date you were served, not counting the day you were served. Service by a
      registered process server or the Sheriff is complete when made. Service by Publication is complete
      thirty (30) days after the date of the first publication.

 4.   You can get a copy of the court papers filed in this case from the Petitioner at the address listed at
      the top of the preceding page, from the Clerk of the Superior Court's Customer Service Center at:

          •   601 West Jackson, Phoenix, Arizona 85003
          •   18380 North 40t'' Street, Phoenix, Arizona 85032
          •   222 East Javelina Avenue, Mesa, Arizona 85210
          . 14264 West Tierra Buena Lane, Surprise, Arizona 85374.

 5.   Requests for reasonable accommodation for persons with disabilities must be made to the division
      assigned to the case by the party needing accommodation or his/her counsel at least three (3) judicial
      days in advance of a scheduled proceeding.

 6.   Requests for an interpreter for persons with limited English proficiency must be made to the division
      assigned to the case by the party needing the interpreter and/or translator or his/her counsel at least
      ten (10) judicial days in advance of a scheduled court proceeding.




SIGNED AND SEALED this date
                                                             COPY
                                                             CLM~i (2F~~RIOR COURT
                                                    CP   N
                                                     r~..
                                                     ~T ~
                                                    SoLT g CLERK OF THE SUPERIOR COURT
                                                   • ~ .
                                                                   DEPUTY CLERK
        By
                                    Deputy Clerk




© Superior Court of Arizona in Maricopa County                                              CV11f 010119
  ALL RIGHTS RESERVED                              Page 2 of 2
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 7 of 105




                    Exhibit 3
        Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 8 of 105



                                                                                         COPY
                  Sourav Bhattacharya                                                      MAR 2 2 2019
Person Filing:
Address (if not protected):      13418 N Clifftop Drive                            ~
                                                                                   s ~~'~ CLERK OF THE
                                                                                   ~,,    ,            SUPERIORCOURT
City, State, Zip Code:           Fountain Hills, AZ 85268                           ~ OR CLE S USE ONLY
                    (480) 321- 9563
                                                                                                  EPUTYCLERK
Telephone:
Email Address:       sourav_az@yahoo.com

Lawyer's Bar Number:
Representing E) Self, without a Lawyer or 0 Attorney for E] Petitioner OR [:] Respondent




                              SUPERIOR COURT OF ARIZONA
                                 IN MARICOPA COUNTY



  Sourav Bhattacharya


                                                                   CBse Nunlber: CV 2019-052190
                              PLAINTIFF,
                                                                   CERTIFICATE OF COMPULSORY
                   vs.                                             ARBITRATION

  HISCOX Insurance Company Inc, Doe Individual I-X
                                                                        kmf Np e- 'i)
 Black Corporations II-X, Green Partnerships I-X
                              DEFENDANT.



The undersigned certifies that the largest award sought by the complainant, including punitive

damages, but excluding interest, attorneys' fees, and costs does /                         exceed limits set

by Local Rule for compulsory arbitration. This case is / is not subject to compulsory arbitration

as provided in Rules 72 through 77 of the Rules of Civil Procedure.

     SUBMITTED this              22 y`1- day of                          20   14


                     BY




© Superior Court of Arizona in Maricopa County                                                  CVOOf - 030617
  ALL RIGHTS RESERVED                                Page 1 of 1                             Use current version
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 9 of 105




                    Exhibit 4
           Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 10 of 105




Person Filing: Sourav Bhattacharya
Address (if not protected):     13418 N Clifftop Drive

City, State, Zip Code:         Fountain Hills, AZ 85268

Telephone:         (480) 321- 9563

Email Address:        sourav_az@yahoo.com

Lawyer's Bar Number:

Representing R Self, without a Lawyer or [] Attorney for F] Plaintiff




                               SUPERIOR COURT OF ARIZONA
                                  IN MARICOPA COUNTY


Sourav Bhattacharya                                              Case Number: CV 2019-052190
Name of Plaintiff
                                                                 Title:     PLAINTIFF'S DEMAND for
                                                                            JURY TRIAL
HISCOX Insurance Company Inc, Doe Individual 1-X
Name of Defendant
                                                                                   P,M E /vt) rF b


         Plaintiff, Sourav Bhattacharya                        , demands a trial by jury in this case. If this
                           (Name of Plaintift)

case is sent to compulsory arbitration, Plaintiff demands a trial by jury if there is an appeal

from that compulsory arbitration.



Dated this        Me,~•Llk 2-2~ ~jfi
                      (Date of signature)                        (Signature of Plaintiff or Plaintiffs Attorney)




© Superior Court of Arizona in Maricopa County                                                    CVC11f 050718
  ALL RIGHTS RESERVED                                     Page 1 of 1
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 11 of 105




                     Exhibit 5
               Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 12 of 105

In the Superior Court of the State of Arizona
In and For the County of                                                   0
                                                                 Is Interpreter Needed? ❑ Yes             ® No


Case Number     e V Q_0 19— L~5-Q I J-v                          If yes, what language(s):C®PY


C1VIL COVER SHEET- NEW FILING ONLY
         (Please Type or Print)                                                           N

                                                                                       oouKr ~ CLERK OF THE SUPERIOR COURT
                                                                                                       DEPUT`f CLERK
Plaintiff's Attorney

Attorney Bar Number



Plaintiff's Name(s): (List all)        Plaintiff's Address:                            Phone #:              Email Address:
Sourav Bhattacharya                    13418 N Clifftop Drive, Fountain Hills, AZ 85268, (480) 321-9563 sourav_az@yahoo.com




(List additional Plaintiffs on page two and/or attach a separate sheet).


Defendant's Name(s): (List AII)
HISCOX Insurance Company Inc, DOE Individuals I-X, Black Corporations II-X, Green Partnerships I-X




(List additional Defendants on page two and/or attach a separate sheet)




                RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
 IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
or Tier selected. State the monetary amount in controversy or place an "X" next to the discovery tier
                to which the pleadings allege the case would belong under Rule 26.2.


                             797,000                          ❑ Tier 1        ❑ Tier 2
Q Amount Claimed $1,                                                                           ❑
                                                                                               X Tier 3




                                       NATURE OF ACTION
 Place an "X" next to the one case category that most accurately describes your primary case. Any
 case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
                                        indicated above.


100 TORT MOTOR VEHICLE:
                                                                      ❑ 102 Property Damage'
❑ 101 Non-Death/Personal Injury`
                                                                      ❑ 103 Wrongful Death'`

©Superior Court of Arizona in Maricopa County                  Page 1 of 3                                CV10f — 010119
  ALL RIGHTS RESERVED
              Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 13 of 105
                                                                                                    Case No.

110 TORT NON-MOTOR VEHICLE:                                      ❑ 158 Quiet Title*

                                                                 ❑ 160 Forfeiture*
❑ 111 Negligence*
                                                                 ❑ 175 Election Challenge
1 ]112 Product Liability — Asbestos*
                                                                 ❑ 179 NCC-Employer Sanction Action (A.R.S. §23-212)
1-1112 Product Liability — Tobacco*
                                                                 ❑ 180 Injunction against Workplace Harassment
1-1112 Product Liability — Toxic/Other*
                                                                 ❑ 181 Injunction against Harassment
❑ 113 Intentional Tort*
                                                                 ❑
                                                                 X 182 Civil Penalty
z114 Property Damage*
                                                                 ❑ 186 Water Rights (Not General Stream Adjudication)*
0115 Legal Malpractice*
                                                                 ❑ 187 Real Property *
❑ 115 Malpractice — Other professional*
                                                                 ❑   Special Action against Lower Courts
❑ 117 Premises Liability*
                                                                     (See Lower Court Appeal cover sheet in Maricopa)
❑ 118 Slander/Libel/Defamation*
                                                                 ❑ 194 Immigration Enforcement Challenge
❑116  Other (Specify)
                      BAD FAITH
X                                                                    (A.R.S. §§1-501, 1-502, 11-1051)


120 MEDICAL MALPRACTICE:                                         150-199 UNCLASSIFIED CIVIL:

❑ 121 Physician M.D.*             1:1123 Hospital*               ❑   Administrative Review
❑ 122 Physician D.O*              ❑124 Other*                            (See Lower Court Appeal cover sheet in Maricopa)
                                                                 ❑ 150 Tax Appeal
130 & 197 CONTRACTS:                                                     (AII other tax matters must be filed in the AZ Tax
                                                                         Court)
7131 Account (Open or Stated)*                                   ❑ 155 Declaratory Judgment
7   132 Promissory Note*                                         ❑ 157 Habeas Corpus
❑ 133 Foreclosure*                                               ❑ 184 Landlord Tenant Dispute — Other*
7138 Buyer-Plaintiff*                                            ❑ 190 Declaration of Factual Innocence (A.R.S. §12-771)
~139 Fraud*                                                      ❑ 191 Declaration of Factual Improper Party Status
~ 134 Other Contract (i.e. Breach of Contract)*
                                                                 ❑ 193 VulnerableAdult (A.R.S. §46-451)*
❑ 135 Excess Proceeds-Sale*
                                                                 ❑ 165 Tribal Judgment
❑   Construction Defects (Residential/Commercial)*
                                                                 ❑ 167 Structured Settlement (A.R.S. §12-2901)
        ❑ 136 Six to Nineteen Structures*
                                                                 ❑ 169 Attorney Conservatorships (State Bar)
        ❑ 137 Twenty or More Structures*
                                                                 ❑ 170 Unauthorized Practice of Law (State Bar)
❑ 197 Credit Card Debt (Maricopa County Only)*
                                                                 ❑ 171 Out-of-State Deposition for Foreign Jurisdiction

                                                                 ❑ 172 Secure Attendance of Prisoner
150-199 OTHER CIVIL CASE TYPES:
                                                                 ❑ 173 Assurance of Discontinuance
❑ 156 Eminent•Domain/Condemnation*                               ❑ 174 In-State Deposition for Foreign Jurisdiction
❑ 151 Eviction Actions (Forcible and Special Detainers)*         ❑ 176 Eminent Domain— Light Rail Only*
❑ 152 Change of Name                                             ❑ 177 Interpleader—Automobile Only*
1-1153 Transcript of Judgment                                    ❑ 178 Delayed Birth Certificate (A.R.S. §36-333.03)
❑ 154 Foreign Judgment                                           ❑ 183 Employment Dispute- Discrimination*



© Superior Court of Arizona in Maricopa County             Page 2 of 3                                    CV10f - 010119
   ALL RIGHTS RESERVED
           .~~ Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 14 of 105
                                                                                              Case No.


❑ 185 Employment Dispute-Other"                                    a163 Other
                                                                         Punitive Damage
❑ 196 Verified Rule 45.2 Petition
                                                                                      (Specify)
❑ 195(a) Amendment of Marriage License
❑ 195(b) Amendment of Birth Certificate




                                             EMERGENCY ORDER SOUGHT


❑   Temporary Restraining Order             ❑ Provisional Remedy         ❑ OSC                    ❑ Election Challenge

❑   Employer Sanction                      ❑ Other (Specify)




                                   COMMERCIAL COURT (Maricopa.County Only)



❑ This case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the

    Commercial Court. More information on the Commercial Court, including the most recent forms, are available on the
    Court's website at.-

                 https://www.superiorcourt.maricopa.gov/com ercial-court/.




Additional Plaintiff(s):




Additional Defendant(s):




© Superior Court of Arizona in Maricopa County            Page 3 of 3                               CV10f - 010119
  ALL RIGHTS RESERVED
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 15 of 105




                     Exhibit 6
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 16 of 105




         Sourav Bhattacharya
                                                                           COPY
 1       13418 NORTH CLIFF TOP DRIVE                                   N MAR 2 2 2019
2        FOUNTAIN HILLS, AZ 85268
         PHONE (480) 321 — 9563                                   , ~ s CIERKOFTHESUpMOR COURT
3        Plaintiff                                                                pEpMOBW
4

 5                IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 6
                           IN AND FOR THE COUNTY OF MARICOPA
 7

 8

 9    Sourav Bhattacharya, a Married Man,                      Breach of Contract, Failure to
      Plaintiff                                                Duty to Defend, Bad Faith,
10
                 kn                                            Punitive Damages, Personal Injury
11                                                             Business Tort, Common Law
      HISCOX Insurance Company, HISCOX Insurance               Economic Tort
12
      Company Inc., DOE Individuals I-X, Black
13    Corporations II-X, Green Partnerships I-X                   Amended Complaint
      Defendant                                                  (Jury Trial Requested)
14
15
16           Plaintiff complains and alleges against HISCOX Insurance Company Inc.

17    ("HISCOX'), and DOE Individuals I-X, Black Corporations I-X, Green Partnerships I-X
18
      (collectively referred to as "Defendants") as follows.
19
             Plaintiff reserves the right to ratify, add, update and clarify Defendants identifies
20
21    Discovery, and during the trial as new evidences may surface.

22                                        I. Parties and Venue
23
      1. Defendant HISCOX is a company conducting business in Maricopa County.
24
             a. Defendants Doe Individuals I-X, Black Corporations II-X, and Green
25
26               Partnerships I-X are individuals and other jurat entities that have caused to acts

27
                                          Amended Complaint — 1
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 17 of 105




                 to occur giving rise to this action. When the true names of these individuals and
1
2                legal entities are ascertained, their proper names will be substituted by Plaintiff.

3     2. Networks and Security Research LLC ("NSR LLC") is an Arizona Limited Liability
Ll
         Corporation who at all relevantttimes pertinent to the facts alleged herein was doing
5
         business in the Maricopa County.
6
 7           a. Sourav Bhattacharya ("Bhattacharya") is a married man, maintains a place of

8                residence in Maricopa County.
9
             b. Bhattacharya is a single member manager of NSR LLC.
10
             c. NSR LLC has assigned (recorded with Maricopa County Recorder) its rights
11
12               (including, but not limited to, [a] loss, [b] the rights to loss recovery, [c] related

13               duties and [d] transactional responsibilities) to Bhattacharya.
14
      3. HISCOX issued an insurance policy ("Policy") to NSR LLC with:
15
             a. NSR LLC as Named Insured;
16
17           b. Pursuant to the Policy, Section II-1 (c), Who is An Insured, which states

18               [emphasis added]
19
                i. "A limited liability company, you are an insured. Your members are also insureds,
20
                     but only zvith reipect to t.he conduc•t ofyour business. Your martagers are
21
22                  insureds, but only with re.pect to their duties asyour managers."
23
                ii. Bhattacharya is an insured, being a manager of NSR LLC.
24
      4. Bhattacharya (Plaintiff in the current civil action) exercises his rights as ls' party
25
26       insured to recover losses Plaintiff directly incurred or has been assigned to.

27
                                           Amended Complaint — 2
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 18 of 105




            a. For Counts II, III, IV
1
2                  i. Plaintiff suffered loss as Ist party insured for which restitution is sought.

3                      1. Count II (personally paid for computers and equipment for sole usage
4
                          at NSR LLC office), Count III (adopted personal guarantee in
5
                          Merchant Accounts), and Count IV (was personally sued by Elavon).
6
 7                 ii. NSR LLC suffered loss, also as l" party insured for which the loss (and,

8                      rights to loss recovery) is assigned to Plaintiff.
 9
            b. For Count I
10
                    i. NSR LLC suffered loss, as lst party insured, for which the loss (and,
11
12                     rights to loss recovery) is assigned to Plaintiff.

13                 ii. Paid from NSR LLC Business Account, which had an additional
14
                       personal guarantee signature protection from Plaintiff. It may be argued
15
                       that both Plaintiff (with personal signature guarantee) and NSR LLC,
16
17                     individually and severally suffered loss.

18          c. For Counts V, VI, and VII
19
                    i. Loss and rights to loss recovery are related to tort, consequential
20
                       damages and other consequences from the underlying causes of actions
21
22                     per Counts I, II, III and IV.

23                 ii. Plaintiff and NSR LLC, individually and severally, each party being ls'

                       party insured with NSR LLC having assigned its loss and loss recovery
25
                       rights to Plaintift; seek restitution.
26
27
                                          Amended Complaint — 3
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 19 of 105




             d. For Count VIII, Personal Injury, Bhattacharya (Insured party) seeks direct and
 1
 2               indirect damages (including, but not limited to, general a.nd special damages).

3            e. For Count IX, Business Tort, by and through NSR LLC's assignment of loss to
 4
                Bhattacharya, Plaintiff seeks damages due to loss of business.
 5
             £ All loss recovery proceeds shall be disposed per the HISCOX Policy terms &
6
 7               conditions (if any), State of Arizona laws, and applicable financial standards.

 8    5. This is a civil action over which the Court has original jurisdiction pursuant to A.R.S.
 9
         12-123. Venue is proper in this Court pursuant to A.R.S. 12-401.
10
11
12                              I. Background — General Allegations

13    6. Aforesaid clauses 1 to 5 are repeated and incorporated herewith.
14
      7. NSR LLC operated a business offering tele-sales services from 2Q 2016.
15
      8. Plaintiff purchased computer equipment(s) (server, desktops, laptop, printer, and other
16
17       related tangible properties) for NSR LLC office, to be used solely for NSR LLC.

18    9. Oct 31, 2016 NSR LLC purchased the HISCOX Policy. Plaintiff paid for the Policy.
19
      10. On Nov 1, 2016 a 3rd party vendor contacted Plaintiff and NSR LLC for selling auto
20
         parts across USA.
21
22           a. NSR LLC paid by wire transfer the 3rd party vendor approx. US$ 6844.00 for

23               shipment of auto parts to multiple customers across USA.
24
      11. Various dates in Dec 2016, and again on March 14, 2017, 3rd party vendor provided
25
         NSR LLC written statement(s) of customer auto parts having been shipped.
26
27
                                         Amended Complaint — 4
      Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 20 of 105




       12. However, customers denied having received the said auto parts.
 1
 2     13. Plaintiff and NSR LLC filed a claim to HISCOX. HISCOX denied on Feb 21, 2017.

 3     14. During or around April 2017: Customers caused chargebacks to NSR LLC merchant
 4
          account, causing closure of the credit card processing facilities.
 5
       15. Mid-2017: Computers and other office equipment were stolen from NSR LLC office.
 6
 7     16. 2"d and 3rd Quarter of 2017: Plaintiff and NSR LLC provided multiple claim

 8        substantiations to HISCOX. HISCOX continued to deny all claims and made no
 9
          investigation.
10
       17. Apri12018: Elavon (Credit Card Merchant Account Processor, associated with US
11
12        Bank) filed a civil lawsuit against both Plaintiff (personally) and NSR LLC.

13            a. May 2018: Plaintiff and NSR LLC provided the copy of the Complaint to
14
                 HISCOX seeking duty to defend coverage.
15
              b. Plaintiff and NSR LLC also claimed HISCOX for property coverage for cash
16

17               lost (discovered during 1VIay / June 2018) with the Merchant Accounts, with

18               Elavon and NMI. The cash lost included:
19
                      i. Cash stolen as discrepancy between what the credit card processor
20
                           reported to IRS versus what was actually paid to Plaintiff's bank,
21
22                   ii. Cash stolen by hiding Plaintiffs sales, which on a later date became

FAj                        accidentally disclosed, and
24
                    iii. Cash stolen due to the discrepancy between industry standard dispute
25
                           resolution and the 100%-dispute-resolved against Plaintiff accounting
26
27
                                            Amended Complaint — 5
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 21 of 105




                       model adopted by the credit card processors.
1
2           c. June 01 2018: HISCOX denied Duty to Defend (Plaintiff and NSR LLC) claim.

3            d. HISCOX did not even address the Merchant account cash loss matter.
4
             e. Oct 2018: The civil action got resolved on favorable terms to Plaintiff and NSR
5
                LLC, due to lack of any substance in Elavon's civil action.
6
7
8                   II. Legal Standards — Allegations Common to All Counts
 9
      18.Pursuant to ARS 12-548 six (6) year statutory timeline applies for Breach of (Written)
10
11       Contract, and two (2) year for Tort, Bad Faith and other consequential damages.

12    19.Ambiguities in insurance contracts always favors the insured.
13
             a. See Sparks v Republic National Life Ins. Ca., 132 Ariz. 529 647 P.2d 1127
14
                (1982). the court held that the fair debatability of an insurance claim cannot
15
                be created by the insurer's reliance on ambiguity in the policy, otherwise
16
17              "insurers would be encouraged to write ambiguous insurance contracts...".
18
      20. If (which is an "IF") the insurance contract explicitly states (HISCOX Policy does
19
         not) a shorter timer period than six years (for a Breach of Contract action), then
20
21       Luckerman v. Transamerica Ins. Co.. 133 Ariz. 139. 650 P.2d 441 (Ariz. 1982)

22       established the precedent regarding the timeline of civil action commence.
23
             "[W]hile the policy condition shortening the applicable statute is valid... the
24
             insurer may be estopped from raising a defense based upon such an adhesive
25           clause where the enforcement of the clause would work an unjust forfeiture.
26           The key factor in the determination of this issue is the question of whether the
             insurer has shown prejudice by reason of the delay in filing suit. In the absence
27
                                         Amended Complaint — 6
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 22 of 105




             of such a showing, it is fair to say that the purpose for which the insurer was
 1
             given permission to insert the clause will not be served by its enforcement. "
 2
      21. Pursuant to ARS 13-1802 (G) a theft of over US$25,000 is a Class 2 felony, and a theft
 3
         between US$4,000 and US$25,000 is a Class 3 felony.
 4
 5           a. Plaintiff has a right to civil remedy, including but not limited to recovery of the
 6              theft amount, and consequential damages.
 7
      22. Coverage of business property loss tan ible property) due to theft is well settled for
 8
         Business Insurance Contracts:
 9
10           a. See Winters v State Firm, 73 F.3d 224 (9th Cir. 1995), Insurer paid for
11              Business Properties lost due to theft. "State Farm adjusted the property loss
12
                under the business personal property portion of the policy, paying Winters
13
                the actual cash value of the saws, less a deductible." District Court concurred
14
15              the property loss due to theft payment. "The district court concluded that the

16              business personal property loss provision covers only the value of the
17
                property involved."
18
             b. See Sophia Brulee v. Midvale Indemnity Co., No. 1:17-cv-01434 JLT, US
19
20              District Court, E.D. California, Nov 5, 2018, "On April 4, 2018, Midvale

21              advised it would be issuing a check in the amount of $50, 000 for the
22
                Business Personal Property claim".
23
             c. See Patterson v. American Economy Insurance Co, No. 1:14-cv-01281-EPG, U.S.
24
25              District Court, E.D. California, June 9, 2016. Regarding theft of inerchandise from

26              the business, "Defendant delermined that lhe theft was a single occurrence under
27
                                          Amended Complaint — 7
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 23 of 105




                the policy, and paid Plaintiffs $103, 000.00 pursuant to the policy's limits."
 1
 2    23. Coverage of business property loss (such as funds in Bank Accounts, also tangible

 3       property) due to theft is well settled for Business Insurance Contracts:
 4
             a. Funds in bank accounts are well settled as tangible property. Tangible property
 5
                 refers to any physical possession that can be lield and tnanaged, including
 6

 7              real and personal property. On a balance sheet, cash assets are c.lassified as

 8               tangible property and are booked accordingly, generally under current assets.
 9
             b. See Lansinz Sound Inc v. National Fire Insurance Co of Pittsbur-zh, No 84-
10
                 6630, 807 F.2d 1560 (9th Cir. 1986). Money (sales commission) paid to
11

12              employee bank account for traud sales covered by a business insurance policy.
13
             c. Furthermore, 14t" Amd of the US Constitution ("... life, liberty and property... ")
14
                protects Bank Accounts as Property, equating the Bank Accounts to tangible
15
16              property. This is as much of a common sense as well. Indeed, the legitimate

17              owner of a Bank Account can withdraw cash and purchase tangible properties,
18
                such as clothes, books, computers, automobile, real estate property etc. Hence,
19
                no distinction applies between Bank Accounts and tangible properties.
20

21    24. Insurer's duty to defend in a business property loss is well settled for Business

22       Insurance Contracts:
23
             a. See Nucor Corporation v. Employers Insurance Co of Wausau and Hart ord
24
                231 Ariz. 411 (Ariz.App. Div. 12012), 296 P.3d 74, "diminution in the value
25

26              of their [homeowners] property because of ... being located above

27
                                         Amended Complaint — 8
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 24 of 105




                groundwater containing TCE", "The court subsequently found that Wausau
 1
2               had breached its duty to defend Nucor on the ADEQ claim and granted [296

 3              P.3d 771 Nucor partial summary judgment."
4
            b. See Desert Mountain Properties LLP v. Liberty Mutual Fire Insurance Co., 225
 5
                Ariz. 194 (Ariz.App. Div. 12010), 236 P.3d 421. "[C]ommercial general
 6
 7              liability policies issued by Liberty Mutual Fire Insurance Company covered

 8              the expenses Desert Mountain incurred in repairing property damage
 9
                resulting from the soil settlement. We also affirm the jury's conclusion that
10
                Liberty Mutual was obligated to indemnify Desert Mountain for those
11
12              expenses even though none of the homeowners had sued Desert Mountain

13              over the damage to their homes. "
14
      25. Insurance Bad Faith:
15
            a. Standard for Liability in Arizona: See Noble v. National American Life
16
17              Insurance Company, 128 Ariz. 188, 624 P.2d 866 (1981) ("absence of

18              reasonable basis for denying policy benefits and insurer's knowledge or
19
                reckless disregard of the lack of a reasonable basis for denying the claim ").
20
            b. Types of insurer conducts that demonstrate unreasonableness (for Bad Faith
21
22              awards), per Noble precedent include, but are not limited to:

23                  i. Insurer's failure to conduct a reasonably thorough investigation before
24
                       denying an insured's claim;
25
                   ii. Insurer's reliance on a policy provision previously ruled invalid
26
27
                                        Amended Complaint — 9
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 25 of 105




            c. Reliance on ambiguous policy provisions is not a defense to a bad faith action. Sparksl
1
               v Republic National Life Ins. Co., 132 Ariz. 529 647 P.2d 1127 (1982), cert. denied, I
2

3              459 U.S. 1070 (1982).

4     26. Punitive Damages:
5
            a. Punitive damages are restricted to those cases in which the defendant's
6
               wrongful conduct is guided by evil motives. Rawlings v. Apodaca, 151 Ariz.
7

8 I            149, 726 P.2d 565 (1986).

9               i. "Plaintiff'can prove the punitive damage case by inference and with
10
                     circumstantial evidence".
11
                     1. The jury is not limited to evidence of the defendant's actual subjective intent.
12
                     2. The court recognized in Rawlingsthat in most cases the plaintiff will find it
13
                        difficult, if not impossible, to prove the requisite evil mind with direct
14

15                      evidence of a subjective intent to harm.

16                   3. Accordingly, the plaintiff can prove the punitive damage case by inference
17
                        and with circumstantial evidence
18
               ii.   The court stated that the evil mind which will justify the imposition of punitive
19
                     damages may be manifested in either of two ways.
20

21                   1. It may be found where defendant intended to injure the plaintiff.

22                   2. Defendant did not intend to cause injury but consciously pursued a course of

23                       conduct knowing that it created a substantial risk of significant harm.
24
            b. Burden of proof for punitive damages is clear and convincing
25
                evidence. Linthicum v. Nationwide Life Ins. Co., 150 Ariz. 326 (1986).
26

27
                                         Amended Complaint — 10
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 26 of 105




                                                 III. Counts
1
2
       Count I: Breach of Contract (Part A) — Business Personal Property ("Content")
Kj
V     27. Aforesaid clauses 1 to 26 are repeated and incorporated herewith.

 5    28. Legal Standards (supplemental this Count):
6
             a. Pursuant to ARS 12-548 the six (6) year statutory timeline is applicable, Breach
 7
                of Contract for Business Personal Property (aka. "Content");
 8
 9           b. HISCOX policy has no specific provision shortening the statutory timeline;
10           c. See 'Zucker•tncrn v. "1'r•crnsca»aericcr Irzs. Co.. .133 11riz. 139, 650 P.2d 441 (Ariz.
11
                 1982). In the current matter, HISCOX claim denial letters (Feb 17, 2017; May
12
                15, 2017; and June 1, 2018), intermittent with Plaintiff s multiple claim
13
14              correspondences to HISCOX establish a series of just causes for the timeline of

15               filing the current civil action.
16
                     i. New claims were initiated post Feb 21, 2017 denial letter.
17
                    ii. The Duty to Defend in a civil action against Plaintiff was reported to
18
19                      HISCOX in May 2018. HISCOX latest denial letter June 12018 is as
20                      recent as being within eight (8) months from the filing of this civil action.
21
                    iii. Clearly, HISCOX cannot show a prejudice in the delay in filing the
22
                         current civil action.
23
24           d. Pursuant to ARS 13-1802 (G) the current matter is a Class 3 felony, for which

25               Plaintiff seeks civil remedy.
26
             e. Coverage of Business Property loss (tangible property) due to theft is well
27
                                           Amended Complaint — 1 1
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 27 of 105




                 settled for Business Insurance Contracts. See [ 1] Winters v State Firm, 73 F.3d
 1
 2               224 (9th Cir. 1995); [21 Sophia Brulee v. Midvale Indemnity Co., No. 1:17-

 3               cv-01434 JLT, US District Court, E.D. California, Nov 5, 2018, [3] Patterson
 4
                 v. American Economv Insurance Co. No. 1:14-cv-01281-EPG. U. S. District
 5
                 Court, E.D. California, June 9, 2016.
6
 7    29. Background (underlying reasons) for the loss are (including, but not limited to):

 8           a. Nov 1, 2016: NSR LLC made the payments to 3rd Party vendor, using wire
 9
                 transfer; NSR LLC bank account had Plaintiff's personal signature guarantee.
10
             b. Various date in Dec 2016 and again on March 14, 2017: Yd Party vendor
11
12               claimed (in writing) that customer shipments were made;

13           c. March — April, 2017 (various dates): Customers denied and claimed non-receipt;
14
             d. Likely fraud committed by vendor, or in the alternative by the customers;
15
      30. Cash value evidence for the loss is supported by (including, but not limited to): US
16
17       Bank Wire Transfer to the vendor, in the amount approximately US $6844.00.

18    31. Coverage territory is affirmed per HISCOX Policy language (see Policy Clause 4-c(l),
19
         page 13 of 16), which states "Goods or products made or sold by you in the territory
20
         described in Paragraph a. above" [which is the USA geo]. These properties were
21
22       indeed sold to USA locations.

23    32. The type of loss is business personal property (aka. "Content"). This type of loss is
24
         covered in (at least) two place of the HISCOX Policy, per policy language:
25
         a. Coverage A— Bodily Injury and Property Damage Liability; Insuring
26
27
                                         Amended Complaint — 12
      Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 28 of 105




              Agreement: [page 1 of 16]; Exclusion: [Clause j, page 4 of 16]; Definitions: [Clause
 1
              17, page 15 of 16];
P-i

 3        b. Coverage D- Supplemental Business Personal Property Coverage Floater,

 4            Definition — Clause #2
 5
       33. Findings of Facts (FoF): The below listed FoF items (including, but not limited to)
 6
          substantiate this loss:
 7

 8            a. Bank Wire Transfer proof ~

 9            b. Vendor emails claiming customers have been shipped
10
              c. Customer chargebacks
11
              d. HISCOX Policy
12
13     34. Insurer's Wrongful Denial: Justifications alleged in I-IISCOX denial letter (for this

14        coverage), and deficiencies in the said justifications are as follows (including, but not
15
          limited to):
16
              a. HISCOX Allegation 1: HISCOX alleged that the said property is not Business
17
18                Personal Property. Deficiencies in HISCOX Allegation 1: These are auto-parts,

19                used only for Business, and have no personal use. A Property can only be either
20
                  for Business or Personal. Since, these properties cannot be Personal, by default
21
                  they are Business.
22
23            b. HISCOX Allegation 2: HISCOX alleged that the said property loss related to a

24                pre-existing condition. Deficiencies in HISCOX Allegation 2: The HISCOX
25
                  policy was in full effect when NSR LLC made the payment to the vendor, and
26
27
                                          Amended Complaint — 13
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 29 of 105




                 vendor claimed shipment to the merchants. Subsequent denial of receipt of the
 1
2                merchandise also occurred when HISCOX policy was in full effect. Allegation

3                of a pre-existing condition is voided by a before-after establishment of the dates.
 4
      35. Remedy requested, to be determined during trial, including but not limited to the total
 5
       ' of $6800.00 (wire transfer amount to India), $20,000.00 (frivolous chargeback created
 6
 7       by Merchant Account representatives "NMI" and "Elavon, discovered on a later date),

 8       and loss of business property (approx. $4500.00).
 9
10
            Count II: Breach of Contract (Part B) — Business Personal Property
11
12                                  ("Computer Equipment") Loss
13
      36. Aforesaid clauses 1 to 35 are repeated and incorporated herewith.
14
      37. Legal Standards (supplemental for this Count):
15
16           a. Clause 28 (emphasis: Clauses 28a-b) is incorporated and repeated herewith.

17           b. Breach of Contract for Property Loss where Property is Content (in Count I),
18
                 and where Property is Computer Equipment (this Count) are identical.
19
             c. Plaintiff ("Bhattacharya") is an insured party per HISCOX Policy, having
20
21               transacted relating to the line of business for NSR LLC.

22    38. Background (underlying reasons) for the loss are (including, but not limited to):
23
             a. Plaintiff purchased computer equipment(s) for sole usage at NSR LLC office;
24
             b. Mid-2017: The said computer equipment(s) were stolen from NSR LLC office;
25
26    39. Cash value evidence for the loss is supported by (including, but not limited to): Wire

27
                                         Amended Complaint — 14
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 30 of 105




         Transfer to the computer and equipment seller by Plaintiff, in the amount
 1
2        approximately US $4500.00.

3     40. The type of loss is Business Personal Property of computer equipment (servers,
 4
         desktop, laptop, printer, modem, router, cable etc).
 5
      41. Coverage territory is affirmed per HISCOX Policy language (see Policy Clause 4-c(1),
 6
 7       page 13 of 16), which states "Goods or products made or sold by you in the territory

 8       described in Paragraph a. above" [which is the USA geo]. These computer
 9
         equipment(s) were indeed used to sell merchandise to various USA locations.
10
      42. This type of loss is covered in (at least) one place of the HISCOX Policy, per policy
11
12       language:

13       a. Coverage D- Supplemental Business Personal Property Coverage Floater,
14
             Definition — Clause #2
15
      43. Findings of Facts (FoF): T'he below listed FoF items (including, but not limited to)
16
17       substantiate this loss:

18           a. Plaintiff's wire transfers, as payment to computer equipment seller / supplier.
19
             b. Office manager statement that these computer equipment(s) have been stolen.
20
      44. Insurer's Wrongful Denial: HISCOX denial letter (for this coverage) made no
21
22       reference to this matter, and entirely failed to investigate.

23    45. Remedy requested, to be determined during trial, including but not limited to the total
24
         of loss of business property (approx. $4500.00).
25
26
27
                                          Amended Complaint — 15
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 31 of 105




             Count III: Breach of Contract (Part C) — Merchant Account Loss
1
2     46. Aforesaid clauses 1 to 45 are repeated and incorporated herewith.
3
      47. Legal Standards (supplemental for this Count):
4
             a. Clause 28 (emphasis: Clauses 28a-b) is incorporated and repeated herewith.
 5
6            b. Plaintiff ("Bhattacharya") is an insured per HISCOX Policy, having transacted

 7               relating to the line of business for NSR LLC.
 8           c. Pursuant to ARS 13-1802 (G) the current matter is a Class 2 felony, for which
 9
                Plaintiff seeks civil remedy.
10
11           d. Coverage of Business Property loss (also tangible property, such as money in

12              Bank Accounts) due to theft is well settled for Business Insurance Contracts.
13               See Lansinz Sound Inc v. National Fire Insurance Co o Pittsburgh. No 84-
14
                6630. 801 F. 2d 1560 (9th Cir. 7 986>.
15
16    48. Background (underlying reasons) for the loss are (including, but not limited to):
17
             a. NSR LLC customers paid into the Credit Card processor's account, who in turn
18
                 stole money before depositing into Merchant Accounts of NSR LLC.
19
20           b. The theft was of three categories (discovered during May / June 2018):

21                   i. Theft Category 1: Cash stolen as discrepancy between what the credit
22
                        card processor reported to IRS versus what was actually paid to
23
                        Plaintiff's bank. This is a simply demonstrable arithmetic fraud, by
24
25                      comparing the IRS records with Plaintiff s bank records.

26                  ii. Theft Category 2: Cash stolen by hiding Plaintiff's sales, accidentally
27
                                         Amended Complaint — 16
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 32 of 105




                        disclosed on a later date. It is demonstrated by showing new sales items
 1
 2                      that accidentally surfaced up on a later date from the Credit Card

 3                      Processor's records, previously hidden and unpaid to Plaintiff.
 4
                    iii. Theft Category 3: Cash stolen due to the discrepancy between industry
 5
                        standard dispute resolution and the 100%-dispute-resolved against
 6
 7                      Plaintiff accounting adopted by the credit card processors. Theft is

 8                      demonstrated by al1-100% chargebacks resolved against Plaintiff, in
 9
                        comparison to Credit card (Visa, MasterCard) industry standard (to be
10
                        presented during Discovery and trial) for chargeback dispute being
11
12                      around 92-93% (7-8%) in favor of Business (end consumer).

13           c. Discovery date for these three categories of theft are post May 2018.
14
             d. Theft occurred from Plaintiff's and NSR LLC's bank account, due to failure (by
15
                 credit card processor, amongst others) to submit customer payments to the
16
17               respective bank accounts.

18    49. Cash value evidence for the loss is supported by (including, but not limited to): Credit
19
         card swipe data vis-a-vis chargeback records, withdrawals from NSR LLC Merchant
20
         Accounts in the amount in excess of US $45,000.00.
21
22    50. The type of loss is Business Personal Property loss of Merchant Account funds.

23           a. Plaintiff provided personal guarantee to the Merchant Accounts, at the time of
24
                 formation of Credit Card Processing Agreement.
25
             b. Loss (due to theft) incurred in the Merchant Accounts is a loss of Plaintiff.
26
27
                                         Amended Complaint — 17
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 33 of 105




      51. Coverage territory is affirmed per HISCOX Policy language (see Policy Clause 4-c(1),
1
2        page 13 of 16), which states "Goods or products made or sold by you in the territory

3        described in Paragraph a. above" [which is the USA geo]. The Merchant Accounts
4
         were all within USA geo locations.
 5
      52. Insurer's Wrongful Denial: HISCOX denial letter failed to discuss this matter and
6
 7       made no investigation thereof. Insurer's denial is entirely absenz Plaintiff reported this

8        loss to HISCOX combined with Count IV.
 9
      53. Findings of Facts (FoF): The below listed FoF items (including, but not limited to)
10
         substantiate this loss:
11
12           a. IRS reported income records;

13           b. Additional sales records accidentally discovered during 2018;
14
             c. Credit Card Swipe Data, Authorization Codes;
15
             d. Chargeback records; All 100% chargebacks determined against Plaintiff
16
17    54. This type of loss is covered in (at least) one place of the HISCOX Policy:

18       a. Coverage A— Bodily Injury and Property Damage Liability; Insuring -
19
             Agreement: [page 1 of 16]; Exclusion: [Clause j, page 4 of 16]; Defnitions: [Clause
20
             17, page 15 of 16];
21
         b. Policy language (see Clause 17 in page 21 of 51) and property definition having
22
23           only one exclusion listed as: electronic data.

24       c. Bank Account, Money, Securities are not listed as exclusion.
25
         d. Insurance is a contract of adhesion. Ambiguity always favors insured.
26
27
                                         Amended Complaint — 18
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 34 of 105




         e. Money is Bank Account is well settled as tangible property, per accounting
 1
 2           standards.

 3       £ Furthermore, Business Insurance coverage of money in Bank Accounts, etc related
 4
             theft (extending the same coverage for tangible properties) are well settled, see
 5
             precedent: Lansing Sound Inc v. National Fire Insurance Co of Pittsburgh, No 84-
 6
 7           6630, 807 F. Zd 1560 (9th Cir. 7 986).

 8
      55. Remedy requested, to be determined during trial, including but not limited to the total
 9
         of loss of Merchant Account (approx. $45,000.00).
10
11
12          Count IV: Breach of Contract (Part D) — Failure to Duty to Defend
13
      56. Aforesaid clauses 1 to 55 are repeated and incorporated herewith.
14
15    57. Legal Standards (supplemental for this Count):

16           a. Clauses 28a-b are incorporated and repeated herewith specific to the timeline of
17
                commence of this civil action.
18
             b. Plaintiff ("Bhattacharya") is an insured per HISCOX Policy, having transacted
19
20              relating to the line of business for NSR LLC.

21           c. Elavon lawsuit sued Plaintiff ("Bhattacharya") as an individual.
22
                     i. Plaintiff was sued personally and has a direct right to loss recovery, in
23
                          addition to the loss recovery rights for NSR LLC (due to the assignment).
24
25           d. Duty to Defend the insured is a contractual requirement in the HISCOX policy.

26           e. See [ 1] Nucor Corporation v. Employers Insurance. Co of Wausau and Hartford,
27
                                          Amended Complaint — 19
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 35 of 105




                231 Ariz. 411 (Ariz.App. Div. 12012), 296 P. 3d 74, [2] Desert Mountain
 1
 2              Properties Limited Partnership v. Liberty Mutual Fire Insurance Co., 225 Ariz.

 3               194 (Ariz.App. Div. 12010), 236 P.3d 421 as precedents for Failure to Duty
 4
                to Defend for Property Loss in an insurance contract.
 5
             f. See Lansing Sound Inc v. National Fire Insurance Co ofPittsburkh, No 84-
6

7               6630, 801 F.2d 7 560 (9th Cir. 1986) that sets money in Bank Accounts,
 8
                Trusts, Merchant Accounts etc as legitimate property.
 9
             g. Federal Arbitration Act, 1925, for credit card chargeback arbitration.
10
11           h. Public Citizen, Sept 2007, "How credit card companies ensnare consumers",

12              Public Citizen's Congress Watch, http://«xv\v.citizen.org
13
      58. Background (underlying reasons) for the loss are (including, but not limited to):
14
             a. NSR LLC customers paid into the Merchant Accounts of NSR LLC.
15

16           b. Credit Card processor companies denied chargeback all 100% against Plaintiff;

17           c. The credit card industry standard for chargeback dispute is generally around
18
                92-93% in favor of Business and only 7-8% in favor of the end consumer.
19
             d. This is in outrageous contrast to the all 100% denial against Plaintiff.
20

21           e. NSR LLC closed Merchant Account and walked away with proceeds.

22           f. April 2018: Later, Merchant Account jurat entity (Elavon) sued NSR LLC for
23
                breach of contract, for a fake and frivolous amount.
24
             g. May 2018: NSR LLC presented the Complaint to HISCOX promptly. HISCOX
25

26              denied coverage.

27
                                         Amended Complaint — 20
       Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 36 of 105




               h. October 2018: NSR LLC defended itself, and received a low cost settlement by
 1

 2                virtue of the (lack of) merit of the case.

 3      59. Findings of Facts (FoF): The below listed FoF items (including, but not limited to)
 4
           substantiate this loss:
 5
               a. Elavon's Civil Complaint and NSR LLC Answer;
 6

 7             b. Settlement Check copy; Attorney Fee Receipt; Court Cost Receipts;

 8      60. Insurer's Wrongful Denial: Justifications alleged in HISCOX denial letter (for this
 9
           coverage), and deficiencies in the said justifications are (including, but not limited to):
10
               a. HISCOX Allegation: HISCOX denial letter alleged "no property damage".
11
12             b. Deficiency in HISCOX Allegation: HISCOX did not consider cash (in

13                 Merchant Account) as Property; See Lansing Sound Inc v. National Fire
14
                   Insurance Co o Pittsburgh No 84-6630, 801 F. Zd 1560 (9th Cir. 1986)
15
16                 which well settles the coverage of theft of tangible property (such as money in

17                 Bank Accounts) in business insurance.
18
        61. The type of loss is in Liability section of HISCOX policy and is covered in (at least)
IL'~
           one place of the HISCOX Policy, per policy language:
P~11
21         a. Coverage A— Bodily Injury and Property Damage Liability; Insuring

22             Agreement: [page 1 of 16];
23      62. Cash value evidence for the loss is supported by (including, but not limited to):
24
           Settlement check, attorney fees, and court costs, totaling approximately US $3000.00.
25
        63. Other consequential damages include emotional distress (for having to defend against a
26
27
                                            Amended Complaint — 21
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 37 of 105




         fake or frivolous lawsuit), tarnished reputation (for having to be engaged in a civil
 1
 2       lawsuit), loss of time (taken from other gainful professional engagements).

 3    64. Remedy requested, to be determined during trial, including but not limited to the total
s
         of loss of Merchant Account (approx. $45,000.00).
 5
 6

 7                    Count V: Bad Faith (Part A) — Failure to Investigate
 8
      65. Aforesaid clauses 1 to 64 are repeated and incorporated herewith.
 9
      66. Legal Standards (supplemental for this Count):
10
11           a. Per Noble v. National American Life Insurance Company, 128 Ariz. 188, 624 P.2d

12               866 (1981), failure to thoroughly investigate the claim is sufficient to demonstrate

13               bad faith.
14
             b. Plaintiff exercises his rights to loss recovery, originating from Plaintiff's rights to
15
                 loss recovery from the underlying Counts 11, 111 and IV.
16
             c. Plaintiff also exercises his rights originating from recovery of NSR LLC's loss (for
17
18               Count 1), the said loss (of NSR LLC) having been assigned to Plaintiff.

19    67. Insurer's Wrongful Denial: HISCOX conduct for the above stated Counts are as

20       follows, first summarized in the below table and then elaborated in Clauses 67a — d.
21
        Count & Title                         HISCOX Conduct (Bad Faith Test — Part A)
22
        I. Property Theft (Auto Parts)        Failed to conduct any investigation
23

24      11. Computers and Equipment           Did not even address the matter in denial letter.

25      Theft

26      I11. Merchant Bank Account            Did not even address the matter in denial letter.

27
                                           Amended Complaint — 22
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 38 of 105




        Theft
1
        IV. Failure to Duty to Defend          Failed to investigate the Bank Accounts theft; Did
2
                                               not consider money in Bank Account as tangible
tj
                                               Property; Denied on previously ruled issue.
rd
 5
6            a. Count I(Property Theft) — HISCOX failed to conduct any investigation.

 7                 i. Plaintiff provided details of vendor contacts, as well as customer details.
 8
                  ii. HISCOX made no due diligence to contact either the vendor or the
 9
                        customers to determine who is the telling the truth — were the auto parts
10
11                      indeed shipped (i.e., customers are lying) or is the vendor lying after having

12                      sent a written declaration (to NSR LLC) that the auto parts were sent.
13
                  iii. Plaintiff provided the (Indian) passport details of vendor contact. HISCOX
14
                        made no effort to engage an insurance investigator to criminally investigate.
15
16                iv. Instead, HISCOX adopted a foregone conclusion that these auto parts are

17                      not business personal property.
18
                  v.    Indeed, if these auto parts are not business personal property, then
19
                        according to HISCOX are they personal property (if so, Mr. Bhattacharya's
20
21                      Homeowner's insurance ought to cover it).

22              b. Count II(Computers and Equipment Theft) — HISCOX did not address.
23
                c. Count HI (Theft from Bank Account) — HISCOX did not address.
24
                   i.    Indeed, a Merchant Account bank, who is making NSR LLC liable for all
25
26                       100% of the chargeback disputes (in striking contrast to industry standard

27
                                           Amended Complaint — 23
        ~ 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 39 of 105
     Case




                    where approx. 7-8% of the chargeback disputes are ruled against the
 1

 2                  business) should be investigated for accounting fraud.

 3             ii. Likewise, a Merchant Account reporting a grossly different income to IRS
 4
                    is another accounting fraud instance.
 5
              iii. HISCOX failed to engage an insurance investigator to investigate Elavon
 6

 7                  and NMI (the two business entities that provided Merchant account credit

 8                  card processing services to NSR LLC) seeking explanation for the
 9
                    accounting discrepancies.
10
              iv. HISCOX failed to engage an insurance investigator if external (31party,
Il

12                  4t" party) Civil and Criminal Wrongdoers (CCW) were badmouthing the

13                  Plaintiff, possibly with a 1 St Amd. Retaliation motive, which were in turn
14
                    triggering Elavon and/or NMI to unduly influence the chargeback dispute
15
                    decisions, hold back customer payments, report frivolous statements to
16
17                  IRS, all to the detriment of NSR LLC business proceeds.

18                       1. The said investigation would have likely revealed a Criminal
19
                             Conspiracy committed by CCW in cooperation of accountants
20
                             and desk clerks employed by Elavon and/or NMI.
21
22                       2. The said investigation would also have demonstrated a continued

23                           pattern of Civil Rights violation of Bhattacharya, as well as 1 St
24
                             Amd. Retaliation Attack pattern of conduct committed by CCW.
25
                         3. The said investigation would have made both CCW, as well as
26
27
                                      Amended Complaint — 24
        Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 40 of 105




                                      Elavon and NMI accountable and liable for the damages.
  1

  2                V. Instead of investigations, HISCOX decided to collaborate with these

  3                      harmful and retaliatory CCW with great pleasure, and adopted a derisive
  4
                         (aka. reduction of identity of Bhattacharya) attitude to Bhattacharya
  5
                         (Plaintiff) and NSR LLC, to unduly deny the claim.
  6

  7                            1. HISCOX investigation would have allowed NSR LLC to continue

  8                                   business operations, instead of employee termination and closure.
  9
                                      Additional damages include emotional distress and business tort.
10
                d. Count IV (Failure to Duty to Defend) — HISCOX did not consider
11
12                 Merchant Account as Property, Plus, denied on Previously Ruled Issue

13                      i. HISCOX alleged NSR LLC Bank Account theft not to be a Property.
14
                       ii. However, money in Bank Account is covered as tangible property in
15
                           Business Insurance. See Lansinz Sound Inc v.- National Fire Insurance
16
17                         Co o Pittsburgh, No 84-6630, 801 F.2d 1560 (9th Cir. 1986).
18
         68. Finding of Facts (FoF): The below listed FoF items (including, but not limited to)
19
            substantiate this loss:
20
21              a. HISCOX Denial Letters

22              b. Demonstration of no mention of Counts II and III
23
                c. Demonstration of no investigation for Counts I and IV.
24
                d. All FoF items from Counts III and IV.
25
F~~      69. Remedy demanded, to be determined during trial, is not less than US $100,000.

f►•y1
                                               Amended Complaint — 25
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 41 of 105




 1

 2              Count VI: Bad Faith (Part B) — Denial of Previously Ruled Issues

 3
      70. Aforesaid clauses 1 to 69 are repeated and incorporated herewith.
Ll
      71. Legal Standards (supplemental for this Count):
 5

 6           a. Per Noble v. National American Life Insurance Company, 128 Ariz. 188, 624 P.2d

 7                866 (1981), denial of a previously ruled (as covered) issue claim is sufficient to

 8                demonstrate bad faith.
 9
             b. Plaintiff exercises his rights to loss recovery, originating from Plaintiffs rights to
10
                  loss recovery from the underlying Counts II, 111 and IV.
11
             c. Plaintiff also exercises his rights originating from recovery of NSR LLC's loss (for
12

13                Count I), the said loss (of NSR LLC) having been assigned to Plaintiff.

14    72. Insurer's Wrongful Denial: HISCOX conduct for the above stated Counts are

15       summarized in the below table and then detailed in Clauses 72a — 72b, respectively.
16
        Count & Title           HISCOX Conduct — Bad Faith Test (Part B)
17
        I. Property Theft       Business Property Theft is a covered loss per Precedent.
18
        (Auto Parts)            HISCOX violated previously ruled issue.
19
        II. Computers and       Business Property Theft is a covered loss per Precedent.
20
        Equip. Theft            HISCOX violated previously ruled issue.
21
        III. Merchant           Merchant Account is Property per precedent. Theft from
22
        Bank Account            Merchant Account is Business Property Theft. HISCOX
23
        Theft                    violated previously ruled issue.
24
        IV. Failure to          Property Theft related lawsuit Duty to Defend is well settled as
25      Duty to Defend          covered in precedent; Plus, Merchant Account is Property per
26                               precedent. HISCOX violated previously ruled issue.

                                           Amended Complaint — 26
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 42 of 105




1
2           a. Count I— Business Property Theft Previously Ruled as Covered.

3               i.     Coverage of Business Property loss (tangible property) due to theft is well
4                      settled for Business Insurance Contracts. See [ 1] Winters v State Firm, 73
5
                       F.3d 224 (9th Cir. 1995); [2] Sophia Brulee v. Midvale Indemnity Co.,
6
                       No. 1:]7-cv-01434 JLT, US District Court, E.D. California, Nov S,
 7
8                      2018, [3] Patterson v. American Economy Insurance Co, No. 1:14-cv-
 9                     01281-EPG, U.S. District CouYt, E.D. California, June 9, 2016.
10
               ii.     Yet, HISCOX denied the claim, contradicting the previously ruled issues.
11
            b. Count II- Computers and Equipment Theft Previously Ruled as Covered.
12
13                    i. Precedents same as with Count I.
14                   ii. Yet, HISCOX denied the claim, contradicting the previously ruled issues.
15
            c. Count III — Tangible Property (Money in Bank Account) Theft Previously
16
               Ruled as Covered
17
18                    i. Coverage of Business Property loss (tangible property, such as money
19                       in Bank Accounts) due to theft is well settled for Business Insurance
20
                         Contracts. See Lansing Sound Inc v. National Fire Insurance Co of
21
22                       Pittsburkh, No 84-6630, 807 F.2d 1560 (9th Cir. 1986).

23                   ii. Of course, coverage of Business Property theft is well settled as well,
24
                         see references for Count 1, repeated and incorporated herewith.
25
                     iii. Yet, HISCOX denied the claim, contradicting the previously ruled issues.
26
27
                                         Amended Complaint — 27
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 43 of 105




              d. Count IV — Property Theft Duty to Defend Previously Ruled as Covered +
 1

2                Tangible Property (Money in Bank Account) Previously Ruled as Property

 3                i. For Failure to Duty to Defend for Property see [1] Nucor Corporation v.
 4
                       Employers Insurance Co of Wausau and Hartford, 231 Ariz. 411
 5
                       (Ariz.App. Div. 12012), 296 P.3d 74, [21 Desert Mountain Properties
 6

 7                     Limited Partnership v. Liberty Mutual Fire Insurance Co., 225 Ariz. 194

 8                     (Ariz.App. Div. 12010), 236 P.3d 421.
 9
                 ii. For Bank Accounts to be Property per Business Insurance see Lansin~
10
                       Sound Inc v. National Fire Insurance Co ofPittsburgh, No 84-6630, 801
11
12
                       F.2d 1560 (9th Cir. 1986).
13
                 iii. Yet, HISCOX denied the claim, contradicting the previously ruled issues.
14
15     73. Finding of Facts (FoF): The below listed FoF items (including, but not limited to)

16        substantiate this loss:
17
              a. HISCOX Denial Letters
18
              b. Counts I, II, III and IV being covered per previously ruled precedents.
19
20            c. All FoF items from Counts III, IV and V.

21     74. Remedy demanded, to be determined during trial, is not less than US $100,000.
22
23
                                    Count VII: Punitive Damage
24
25     75. Aforesaid clauses 1 to 74 are repeated and incorporated herewith.
26     76. Legal Standards (supplemental to this Count):
27
                                         Amended Complaint — 28
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 44 of 105




            a. Clauses 26, 28a, 28b are incorporated and restated.
1

2           b. Plaintiff exercises his rights to loss recovery, originating from Plaintiff's rights to

3               loss recovery from the underlying Counts 11, lll and IV.

4            c. Plaintiff also exercises his rights originating from recovery of NSR LLC's loss (for
5
                Count 1), the said loss (of NSR LLC) having been assigned to Plaintiff.
6
             d. Burden of proof for punitive damages is clear and convincing evidence.
 7

 8              Linthicum v. Nationwide Life Ins. Co., 150 Ariz. 326, 723 P.2d 675 (1986).

 9           e. Rawlings v. Apodaca, 151 Ariz. 149, 726 P.2d 565 (1986)
10
                     i. "Plaintiff can prove the punitive damage case by inference and with
11
                        circumstantial evidence".
12
                    ii. Evil mind which will justify the imposition of punitive damages may be I
13

14                      manifested in either of two ways.

15                          1. Defendant intended to injure the plaintiff.
16
                            2. Defendant consciously pursued a course of conduct knowing that
17
                                   it created a substantial risk of significant harm to others.
18

19    77. Finding of Facts (FoF): The below listed FoF items (including, but not limited to)

20
         substantiate this loss:
21
             a. HISCOX Denial Letters
22

23           b. Insurer's Wrongful Denial: Facts to be established by Bhattacharya's

24              testimony during trial, regarding meeting Tests 1 and 2 of the Punitive Damage

25              (see clauses 78, 79 below). Plaintiff alleges and will present evidence during
26
                 trial to meet and exceed this test, per clear and convincing evidentiary standard.
27
                                            Amended Complaint — 29
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 45 of 105




 1     Punitive      Evidences (3 Direct Evidences, 6 Circumstantial Evidences)
 2     Damage
       Test
 3
 4     Test 1:       3 Direct and Material Evidences presented:

 5     Insurer       1. HISCOX failed to investigate why all 100% chargeback were
 6     consciously
                        ruled against the Business, when Industry standard is only 7-8%.
 7     pursued a
       course of        Failure to investigate led to theft from business bank account.
 8
       conduct       2. HISCOX failed to investigate auto-parts theft. Failure to
 9
       knowing it
10                      investigate led to closure of credit card processing ability of
       created a
11
       substantial      business, shut down of revenue stream, and closure of business.
12
       risk of       3. HISCOX failed to defend Plaintiff and NSR LLC in the lawsuit
13
       harm to
14                      filed by Elavon. Elavon consciously decided not to defend
       Plaintiff
15     and others       Plaintiff and NSR LLC, ensuring Plaintiff and NSR LLC were
16
                        forced to defend the lawsuit on their own.
17
18     Test 2:       6 Circumstantial Evidences presented:
19     Insurer       1. HISCOX was conspiring with 3 d party (CCW) to inform
20     intended to      opposing counsel disclosing which date/time Bhattacharya would
21     injure           come home, so as to serve legal papers easily.
22     Plaintif£     2, HISCOX was conspiring with 3' party (CCW) to send several

23                      people to co-ride in the same airplane to make mockery of

24                      Bhattacharya, fully knowing that upon return home Bhattacharya
                        would get served with the Elavon lawsuit legal papers. Text book
25
                        example of insane hatred and jealousy documented and
26
27
                                    Amended Complaint — 30
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 46 of 105




                            evidenced.
1
                        3. HISCOX and its co-conspirator (CCW) were street loitering in
2
                            Lincoln, NE, near an attorney office building making mockery of
3
                            Bhattacharya immediately after conniving with the vendor to run
4
                            away with Bhattacharya's money.
5
                        4. HISCOX was actively in cooperation with Elavon; much prior to
6                           the Elavon lawsuit commence, even to the extent tha HISCOX
7                           counsel knew what settlement offer Plaintiff offered to Elavon
8                           desk clerk more than a year before the Elavon lawsuit
 9                          commenced, and why Elavon refused to respond to the said
10                          settlement offer.
11                      5. HISCOX and its co-conspirator (CCW) were calling NSR LLC's

12                          past customers, bad mouthing and manufacturing contrived

13                          customer money back refund claims.
                        6. HISCOX and its co-conspirator (CCW) were threatening
14
                            Bhattacharya to prosecute using some "fictitious" Dept of Labor
15
                            laws, where a sales person is asked to work 8-hours per day.
16
17
18    78. Punitive Damage — Test 1: Defendant (Insurer) consciously pursued a course of
19
         conduct knowing that it created a substantial risk of significant harm to others
20
         (including but not limited to Plaintiff).
21
22          a. Direct Evidence 1: Defendant (Insurer) consciously elected not to investigate

23              Bank Account theft committed by the Credit Card processors, Elavon and NMI.
24
                When 100% of the chargeback disputes were made against Plaintiff, contrary to
25
                expected industry standard 7-8%, any accountant investigator would have
26
27
                                          Amended Complaint — 31
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 47 of 105




                  marked it as a theft. Likewise, when IRS reported income and bank reported
 1
 2                deposits grossly differ, evidence of an accounting fraud is obvious.

 3                    i. Consequence of not investigating this theft led to significant harm to
 4
                         NSR LLC: (i) revenue pipeline stoppage for NSR LLC, (ii) shut down of
 5
                         the business operation, (iii) employee layof£
 6
 7           b.   Direct Evidence 2: Defendant (Insurer) consciously elected not to investigate

 8                the auto parts delivery related theft committed by the 3rd party vendor. Vendor's
 9
                  stated having sent the auto parts, while customer denied receipt. HISCOX
10
                  investigation would have revealed which party is lying and prevented large
11
12                number of chargebacks. Lack of any investigation by HISCOX led to significant

13                harm to NSR LLC. Furthermore, Plaintiff had to personally reimburse
14
                  customers for non-receipt of the auto parts, incurring personal loss.
15
             c.   Direct Evidence 3: Defendant (Insurer) consciously elected not to defend
16
17                Plaintiff and NSR LLC in the civil lawsuit filed by Elavon (Apri12018).

18                Because the lawsuit was fake and frivolous (lacked substance), Plaintiff and
19
                  NSR LLC did eventually settle this lawsuit in favorable terms. However,
20
                  Plaintiff was required to go through the lawsuit, causing stress, anguish,
21
22                personal workload, attorney consultation fee, court costs — all of which (a great

23                deal of harm) HISCOX consciously imposed onto Plaintiff and NSR LLC.
24
      79. Punitive Damage — Test 2: Defendant intended to injure the Plaintif£
25
            a.    Circumstantial Evidence 1: Elavon lawsuit was filed on or around April 41'
26
27
                                          Amended Complaint — 32
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 48 of 105




               (2018) but not served by US Mail until on or around April 281h, precisely a day
 1
 2             before Bhattacharya randomly scheduled to visit Phoenix from New York City.

 3             A question remains, as how did the opposing counsel in Elavon lawsuit came to
 4
               know Bhattacharya's precise travel plans (to serve Bhattacharya by mail without
 5
               any miss), unless certain Civil and Criminal Wrongdoers (CCW) who may have
 6
 7             access to Bhattacharya's email, credit card transactions, air ticket purchases

 8             were actively in consultation and cooperation with Elavon's counsel.
 9
            b. Circumstantial Evidence 2: Elavon lawsuit was filed as a retaliatory conspiracy
10
               by CCW with HISCOX. During the late-April 2018 flight from NYC to Phoenix
11
12             (when the Elavon lawsuit was filed but Bhattacharya did not know about it)

13             Bhattacharya was followed by a group of plain clothes civilian type people (all
14
               middle to late age male Caucasian, and one family [husband, wife and a small
15
               child] with provincial root from Southern part of India), watching face, with
16
17             unusual alert expressions, making subtle mockery of Bhattacharya.

18             Bhattacharya wondered sitting in the airplane what the fuss was all about, and
19
               then Bhattacharya reached his home to check his mailbox to realize what the
20
               fuss was indeed all about. Ironically, the Elavon lawsuit did not do too well, but
21
22             nevertheless the retaliatory conduct is documented and evidenced. Failure of

23             HISCOX duty to defend fits the pattern of this retaliatory conduct.
24
            c. Circumstantial Evidence 3: The 3rd party vendor's (from Bangalore, India)
25
               conduct to outright defraud Plaintiff (by promising to send auto-parts, receive
26
27
                                       Amended Complaint — 33
       Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 49 of 105




                 the —$6844 wire transfer and run away) was provoked or possibly contrived
  1

 2               with an active cooperation by CCW operating in close contact with HISCOX.

 3               During Nov/Dec 2016, when Plaintiff contacted a Lincoln, NE attorney to
 4
                 review HISCOX claims, a large number of "street-operative" type hooligans
 5
                 were loitering, making mockery near the elevator of the attorney's office. It was
 6

 7               fairly obvious that these hooligans (street-criminals) knew everything about

  8              Plaintiff's loss and were enjoying the incident, quite possibly having
 9
                 manufactured the incident on their own by an act of conspiracy.
10
              d. Circumstantial Evidence 4: During May 2018 when Plaintiff attempted to
11
12               provide HISCOX with a copy of the Elavon lawsuit complaint, strangely: [1] the

13               HISCOX policy provided claim reporting email address started bouncing, as an
14
                 incorrect email address. [2] attorney's email address from HISCOX (previously
15
                 corresponded with Plaintiff during 2017 claim denials) also bounced. A ghost
16
17               middle-person was interrupting Plaintiff s outgoing emails to HISCOX to

18               manufacture email bounce and obstruct the claim submission. Then, Plaintiff
19
                 telephoned the HISCOX attorney from the phone number provided previously
20
                 and it worked. Next, while describing the Merchant Account funds theft, the
21
22               attorney made a comment that Plaintiffls 50%-meet-in-the-middle proposal with

23               Elavon was not accepted because of high-risk nature of business. But, Plaintiff
24
                 had not provided this information to the HISCOX attorney. Somehow, the
25
                 HISCOX attorney was fully aware of what settlement proposal Plaintiff
~~

P•y]
                                         Amended Complaint — 34
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 50 of 105




               provided to Elavon's desk clerk 1 year before. HISCOX was receiving a lot of
 1
2              information about Elavon unknown to Plaintiff. These circumstantial evidences

3              indicated that HISCOX was in close cooperation with Elavon much, much prior
 4
               to the Elavon lawsuit commence, with a harmful intent to Plaintif£
 5
            e. Circumstantial Evidence 5: A specific sales person of NSR LLC (John
6
 7             Dishonest Doe [JDD]) who was paid his sales commission was caught red

 8             handed with embezzlement. Upon embezzlement discovery, by some ghostly
 9
               coincidence NSR LLC paying customers (who were completely unrelated to
10
               JDD) from several months back, suddenly triggered credit card chargebacks. It
11
12             was fairly obvious that CCW, who may have had Plaintiff's email and phone

13             access and access to -all sales data were making black phone calls to past paying
14
               customers of NSR LLC, to bad mouth and provoke money refund claims.
15
            £ Circumstantial Evidence 6: Another specific sales person of NSR LLC (John
16
17             Lazy Doe [JLD]), who was asked to select anv 8-hour shift refused to work.

18             During this time, suddenly Plaintiff (Bhattacharya) received a threat of
19
               prosecution via ugly hallway slurs at his workplace building (Lincoln, NE). It
20
               was fairly obvious that JLD's scam of earning a salary and sales commission
21
22             without doing any work was concocted by CCW as a retaliatory tactic. When

23             Bhattacharya opposed, CCW was conspiring a threat of prosecution (mis-)using
24
               Dept of Labor laws claiming unfair labor condition. It was unclear as to which
25
               DoL laws were potentially violated. The ugly hallway slurs discontinued within
26
27
                                       Amended Complaint — 35
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 51 of 105




                 a few days, nevertheless the matter was documented and evidenced.
 1
 2    80. Plaintiff reserves the right to testify upon consultation with personal notebook, and

 3       demonstrate how fragments of conversation with Defendant's attorney accidentally and
rd
         coincidentally revealed allusions to private/personal space issues of Plaintiff. These
 5
         circumstantial evidences further establish active cooperation and conspiracy with 3"
 6
 7       party external CCW, all to the planned harm to Plaintiff.

 8    81. The proof standard for Punitive Damage is Clear and Convincing. Circumstantial
 9
         evidence can indeed be used, as is cited in Clauses 79 and 80.
10
      82. Because in the current matter HISCOX actively collaborated with CCW, with a larger
11
12       scale harmful conduct towards Bhattacharya, and furthermore because several federal

13       laws (e.g., to 1 St Amd Retaliation, and Civil Rights) are violated, Plaintiff demands a
14
         higher than average punitive damage award. Remedy requested, to be determined
15
         during trial, not less than 5 times the cumulative of the restitutions demanded for
16
17       Counts I to VI, a sum not less than US $1.5M. Plaintiff reserves the right to

         supplement, or amend the restitution amount during Discovery and Trial.
19
20
                                    Count VIII: Personal Injury
21
22    83. Aforesaid clauses 1 to 82 are repeated and incorporated herewith.
23    84. Legal Standards (supplemental to this Count):
24
             a. Personal Injury damages as permissible recovery in Breach of Contract actions
25
26           b. Damages include, but are not limited to, general damages and special damages

27
                                         Amended Complaint — 36
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 52 of 105




      85. Bhattacharya suffered economic loss directly related to the breach of contract and
 1
2        Insurer's wrongful denial.

3     86. Furthermore, Bhattacharya suffered emotional distress, loss of morale, pain, insult,
4
         undesired confrontation and other consequential damages due to the loss of business,
 5
         loss of personal relationships with suppliers, colleagues and collaborators.
 6
 7    87. Personal injury compensation is to be determined during trial, not less than US$

8        200,000.
 9
                                       Count IX: Business Tort
10
11    88. Aforesaid clauses 1 to 87 are repeated and incorporated herewith.

12    89. Legal Standards (supplemental to this Count):
13           a. Business Tort arising out of (including, but not limited to): Breach of Fiduciary
14
                 Duty, Tortious Interference and Breach of Contract.
15
16           b. Economic Loss Doctrine, where Property damage has indeed occurred.

17           c. Common law economic tort.
18    90. Due to the theft and credit card operations shut down (i.e., revenue pipeline closed),
19
         NSR LLC had to shut down operations, close office space, layoff employees and refund
20
21       customer payments. Credit Card processor companies embezzled, falsified customer

22      ' payments (financial records and statements) to damage NSR LLC operations.
23    91. Loss incurred due to Insurer's wrongful denial includes, but are not limited to,
24
             a. Forfeiture of office rental deposit; Forfeiture of office furniture;
25
26           b. Employee layoff and severance payment;

27
                                         Amended Complaint — 37
          Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 53 of 105




                  c. Customer payments refund; Brand name damages to the NSR LLC;
     1

     2     92. NSR LLC has assigned the loss to Bhattacharya (as individual) who seeks restitution.

     3     93. The exact amount of business tort compensation is to be determined during trial, not
     El
              less than US$ 300,000.00.
     5
     6
     7               In consideration of the foregoing, Plaintiff respectfully submits this Complaint

     8        with the relief request from each one of the Counts I— IX, and any other relief that the
,
     9
              Court may consider just plus any other relief that may become relevant during the
    10
              course of the trial and associated discovery.
    11
    12
                                                                        nL
    13
                         RESPECTFULLY SUBMITTED this              ~~      day of March, 2019.
    14
    15                                         ~~.                       ~
    16
                                               (S. Bhattacharya, Plaintiff)
    17
    18
    19     I certify that I served this Complaint and Summons on this         day of March, 2019 to

    20     HISCOX Insurance Company Inc., at Arizona Department of Insurance, 100 N 15"
    21
           Avenue, Suite 102, Phoenix, AZ 85007.
    22
    23
    24
    25
    26
    27
                                             Amended Complaint — 38
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 54 of 105




                     Exhibit 7
                                                                                                                         /
                                              Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 55 of 105     ~ -c-f • . ~ -Y•,^a•p~: u.J.ruJ1F1Vc-,
                                                                                                                            i,
                                                                                                                                                             ,
    ~OP OF ~~yg(
               I
                   9
?~O
o
                   9yn
                       m   ARIZONA DEPARTMENT OF INSURANCE
                                                                                                                                               ~0~7 ~
~P~, " •>
                           100 North 15th Avenue, Suite 102
                   ?P
    'rF OF AP~~'O          Phoenix, Arizona 85007-2624                                                                                  I     342984~
                                                                                                       7018 0680 0002 0425 3811
                                                                                                       —~--~----




                                                                         Qy~~zn,~ lnc•
                                                    ~10              p~~,~,~~
                                                     a~~~ Z sop-1
                                                                        qo




                                                                                                                  (w l~ i j!r.1j~
                                                                                                                                                                 I
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 56 of 105




                     Exhibit 8
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 57 of 105
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 58 of 105




                     Exhibit 9
              Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 59 of 105
In the Superior Court of the State of Arizona                                                            C,-iR]S DEnOSE, CLERK
                                                                                                        BY       I/, n,      DEfl
In a'-'-'E--"--''--... -"'-
                                                              ^Is Interpreter Needed?             Yes

Casi
                  CV2019-052190                                If yes, what language(s):
                                                                                                             J. FOLTS, PLED

                                                                                                    2019FEB 20 PM 3:
CIVILCOVERSHEET-NEWFILINGONLY
              (Please Type or Print)


Plaintiffs Attorney

Attorney Bar Number



Plaintiffs Name(s): (List al          Plaintiffs Address;                             Phone it:                Email Address:
SouravBhattacharya                    13418 N Clifftop Drive, Fountain Hills, AZ 85268, (480) 321-9563     sourav_az@yahoo.com




(List additional Plaintiffs on page two and/or attach a separate sheet).



Defendanfs Name(s): (List All)
H1SCOXInsurance Company, DOE Individuals 1-X, Black Corporations 1-X, Green Partnerships 1-X




(List additional Defendants on page two and/or attach a separate sheet)




                      RULE 26.2 DISCOVERYTIER OR MONETARYRELIEFCLAIMED:
 IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
or Tier selected. State the monetary amount in controversy or place an "X" next to the discovery tier
                     to which the pleadings allege the case would belong under Rule 26. 2.


[Xl Amount Claimed $1-797-000                                   Tier 1             Tier 2      1X1 Tier 3



                                      NATURE OF ACTION
 Place an "X" next to the one case category that most accurately describes your primary case. Any
 case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
                                                    indicated above.


100 TORT MOTOR VEHICLE:
                                                                           102 Property Damage*
   |101 Non-Death/Personal Injury"
                                                                           103 Wrongful Death*

©SuperiorCourt of Arizona in Maricopa County                 Page 1 of 3                                    CVIOf-010119
  Al I RIRHTS RFKFRVFn
                   Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 60 ofNo.
                                                                           Case  105
 -.»       -^
110 TORT NON-MOTOR VEHICLE:                                             I|l 58QuietTitle'
                                                                           1160 Forfeiture*
        111 Negligence*
                                                                           |175 Election Challenge
       [112 Product Liability - Asbestos*
I]l 12 Product Liability- Tobacco'                                         |179 NCC-Employer Sanction Action (A. R. S. §23-212)
                                                                           |180 Injunction against Workplace Harassment
[__]l12 Product Liability-Toxic/Other*
                                                                           |1B1 Injunction against Harassment
j_1.113Intentional Tort'
                                                                           ., !82 Civil Penalty
        114 Property Damage"
                                                                           |186 Water Rights (Not General Stream Adjudication)*
       |115 Legal Malpractice*
                                                                           |187 Real Property'
       |115 Malpractice - Other professional"
                                                                               Special Action against Lower Courts
[__)l 17Premises Liability*
                                                                               (See Lower Court Appeal cover sheet in Maricopa)
[_]l 18Slander/Libel/Defamation*
                                                                           |194 Immigration Enforcement Challenge
~1116Other(Specify) BADFAITH                                                (A. R. S. §§1-501, 1-502, 11-1051)

120 MEDICAL MALPRACTICE:                                               150-199 UNCLASSIFIED CIVIL:

[_]l21 PhysicianM. D."               D 123 Hospital-                           Administrative Review
       1122 Physician D. O*          [_]l24 Other'                             (See Lower Court Appeal cover sheet in Maricopa)
                                                                           150 Tax Appeal
130 & 197 CONTRACTS:                                                           (All other tax matters must be filed in the AZ Tax
                                                                               Court)
[__J131 Account (Open orStated)"                                           155 Declaratory Judgment
       [132 Promissory Note"
                                                                           |157 Habeas Corpus
I1133 Foreclosure"                                                         ]184 Landlord Tenant Dispute - Other*
       |138Buyer-Plaintiff'
                                                                           |190 Declaration of Factual Innocence (A. R. S. §12-771)
_] 139Fraud*                                                              |191 Declaration of Factual Improper Party Status
|X|134 Other Contract (i. e. Breach of Contract)*
                                                                          |193 Vulnerable Adult (A. R. S. §46-451)'
       1135 Excess Proceeds-Sale'
                                                                           |165 Tribal Judgment
        Construction Defects (Residential/Commercial)'
                                                                          J167 Structured Settlement (A. R. S. §12-2801)
                1136 Six to Nineteen Structures*
                                                                          |169 Attorney Conservatorships (State Bar)
                1137 Twenty or More Structures*
                                                                          |170 Unauthorized Practice of Law (State Bar)
       |197 Credit Card Debt (Maricopa County Only)*
                                                                          |171 Out-of-State Deposition for Foreign Jurisdiction
                                                                           1172 Secure Attendance of Prisoner
150-199 OTHER CIVIL CASE TfPES:
                                                                           173 Assurance of Discontinuance
       1156 Eminent Domain/Condemnation*                                   |174 In-State Deposition for Foreign Jurisdiction
       ]151 Eviction Actions (Forcible and Special Detainers)'            |176 Eminent Domain- Light Rail Only*
   Jt52Change ofName                                                      |177 Interpleader-Automobile Only'
       |153 Transcript of Judgment                                        |178 Delayed Birth Certificate (A. R. S. §36-333. 03)
       |154 Foreign Judgment                                              |183 Employment Dispute- Discrimination*


  Superior Court of Arizona in Maricopa County                   Page 2 of 3                                    CV10f-010119
       Al I RIFSHTR RFFSFRVFn
               Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 61 ofNo.
                                                                       Case  105


   1185 Employment Dispute-Other"                                          163 Other-

[_]l96 Verified Rule 45. 2 Petition
                                                                                        (Specify)
    195(a) Amendment of Marriage License
|_]l 95(b) Amendment ofBirth Certificate




                                           EMERGENCY ORDER SOUGHT


    Temporary Restraining Order                Provisional Remedy                 osc               I_I Election Challenge

    Employer Sanction                          Other (Specify)




                                  CONIMERCIAL COURT (Maricopa County Only)



    This case is eligible for the Commercial Court under Rule S. 1, and Plaintiff requests assignment of this case to the
    Commercial Court. More information on the Commercial Court, including the most recent forms, are available on the
    Court's website at:

                 httos://www.superiorcourt. maricopa.qov/commercial-court/.




Additional Plaintiffjs):




Additional Defendant(s):




©Superior Court of Arizona in Mahcopa County                 Page 3 of 3                               CVIOf-010119
   Al I RIRHTS RFRFRVFn
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 62 of 105




                   Exhibit 10
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 63 of 105
                                                                                       JEFF FINE
                                                                       Clerk of the Superior Court
                                                                               By Jessica Falts, Dewty
                                                                           Date 02/20/2019Tine 15:10:15
          Sourav Bhattacharya                                         Description             Anount
 1
          13418 NORTH CLIFFTOPDRIVE                                     - CASED CU2019-052190 --
 2       FOUNTAIN HILLS, AZ 85268                                     CIVILN£U mpLftINT               333. 00
          PHONE(480) 321-9563                                         TOTflL flKOUKT                  353.1
 3       Plaintiff                                                                ReceiptB 27052727
 4

 5
                     IN THE SUPERIORCOURT OF THE STATE OF ARIZONA
 6
                             EN AND FOR THE COUNTY OF MARICOPA
 7

 8                                                                      CV2019-052190
 9    Sourav Bhattacharya, a Married Man,
                                                                 Breach of Contract, Failure to
      Plaintiff
10                                                               Duty to Defend, Bad Faith,
                                                                 Punitive Damages
11
12    HISCOX Insurance Company, DOE Individuals I-                      Complaint
      X, Black Corporations I-X, Green Partnerships I-X            (Jury Trial Requested)
13    Defendant

14
15           Plaintiffcomplains andalleges againstHISCOXInsuranceCompany("HISCOX"),
16
      and DOEIndividuals I-X, Black Coqiorations I-X, Green Partnerships I-X (collectively
17
      referred to as "Defendants")as follows.
18
19           Plaintiff reserves the right to ratify, add, update and clarify Defendants identifies post
20    Discovery, and during the trial as new evidences may surface.
21
                                             I.   Parties and Venue
22
      1. Defendant HISCOX is a company conducting business in Maricopa County.
23
24           a. Defendants Doe Individuals I-X, Black Corporations I-X, and Green

25                Partnerships I-X are individuals and other jurat entities that have caused to acts
26                to occurgivingrise to this action. Whenthe true namesofthese individualsand
27
                                                  Complaint -1
         Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 64 of 105




     1                  legal entities arcascertained, theirproper names will be substituted by PlaintifiF.
     2    [2. NetworksandSecurityResearchLLC("NSRLLC")isanArizonaLimitedLiability
     3
             Corporation whoatall relevant timespertinent tothe factsalleged hereinwasdoing
     4
             business in the Maricopa County.
     5

     6          a. Sourav Bhattacharya ("Bhattacharya") is a married man, maintains a place of
     7              residence in MaricopaCounty.
     8
                b. Bhattacharya is a single member manager ofNSR LLC.
 9
                c. NSRLLC hasassigned its rights (including, butnot limited to, [a] loss, [b] the
10
11                  rights to lossrecovery, [c] related dutiesand [d] transactional responsibilities)
12                  forthepurposes ofthiscivil actiontoBhattacharya. Thesaidassignmentis
13                 recorded with the Maricopa County Recorder.
14
          3. fflSCOXissuedan insurancepolicy ("Policy") toNSRLLCwith:
15
                a. NSR LLC as Named Insured;
16
17              b. Pursuant to the Policy, Section II-l (c), fVho isAn Insured, which states
18                 [emphasis added]
19
                   i.      A limited liability company, you are an insured. Your members are also insureds,
20
21                        butonlywithrespecttotheconductofjour business.Your raanag-ers are
22                        insureds. butonlj withrespect to their duties asjour managers."
23
                  ii. Bhattacharya is an insured, being a manager ofNSR LLC.
24
25       4. BhattacharyaisPlaintiffinthecurrentcivilaction.Plaintiffexerciseshisrightsas la
26          partyinsured,forlossesPlaintiffdirectly incurredorhavebeenassignedto, bringing
27
                                                    Complaint - 2
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 65 of 105



         this civil action against Defendant.
 1

 2          a. For Counts II, III, IV

 3
                    i. PlaintiffsufFeredloss as 1s1party insured forwhichrestitution issought.
 4
                        1. Count II (personally paid for computers and equipment for sole usage
 5

 6
                           at NSRLLC office). Count III (adopted personal guarantee in

 7                         Merchant Accounts), and Count IV (was personally sued by EIavon).
 8
                   ii. NSRLLC suffered loss, also as la party insured for which the loss (and,
 9
                       rights to loss recovery) is assigned to Plaintiff.
10
            b. For Count I
11
12                  i. NSRLLC suffered loss, as 1s1party insured, for whichthe loss (and,
13                     rights to loss recovery) is assigned to Plaintiff.
14
                   ii. Paidfrom NSRLLCBusiness Account, whichhad an additional
15
                       personal guarantee signature protection from Plaintiff. It may be argued
16
17                     that both Plaintiff(with personal signatureguarantee) andNSRLLC,
18                     individually and severally sufifered loss.
19
            c. For Counts V, VI, and VH
20
                    i. Lossandrights to loss recovery arerelated to tort, consequential
21
22                     damages and other consequences from the underlying causes ofactions
23                     per Counts I, H, ffl andN.
24
                   ii. PlaintiffandNSRLLC, individually and severally, eachparty being 1sl
25
                       party insured with NSR LLC having assigned its loss and loss recovery
26
27
                                                Complaint - 3
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 66 of 105



                        rights to Plaintiff, seek restitution.
 1

 2           d. All loss recovery proceeds, upon recovery, shall be disposedper the HISCOX
 3
                Policy terms & conditions(if any), State ofArizonalaws andregulations, and
 4
                other applicable financial standards.
 5

 6
      5. This is a civil actionover whichthe Court hasoriginaljurisdiction pursuantto A.R. S.

 7       12-123. Venue is proper in this Court pursuant to A.R. S. 12-401.
 8
                                I. Background - General Allegations
 9
      6. Aforesaid clauses 1 to 5 are repeated and incorporated herewith.
10
11    7. NSR LLC started and operated a business offering tele-sales services from 2Q 2016.

12    8. Plaindffpurchased computer equipments) (server, desktops, laptop, printer, and other
13
         related tangibleproperties) forNSRLLC office, to be used solely forNSRLLC.
14
      9. On Oct 31, 2016NSRLLCpurchasedthe HISCOXPolicy.
15
16          a. Payment for Policy was made by Plaintiff.

17    10.OnNov 1, 2016 NSRLLCand a 3rdparty vendor signed an agreement for selling auto
18
         parts across USA.
19
            a. PerthisAgreementNSRLLCwiretransferred Ae 3rdpartyvendor
20
21              approximately US$6844.00 as a payment for customer shipment ofthe auto

22              parts, to multiple customers across USA.
23
      11.Various dates in Dec2016, andagain on March 14, 2017, 3[dparty vendor provided
24
         NSR LLC \vritten statements) ofcustomer auto parts having been shipped.
25
26    12.However, on various dates andtimes duringMarch - April 2017: Customers denied

27
                                                Complaint - 4
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 67 of 105




 1
          having received the said auto parts.

 2    13.PlaintiffandNSRLLC filed a claim to fflSCOX. HISCOX denied on Feb 21, 2017.
 3
      14.During or around April 2017: Customers caused chargebacks to NSRLLC merchant
 4
         account, causing closure ofthe credit card processing facilities.
 5

 6
      15. Mid-2017: Computers and other o£Rce equipment were stolen from NSR LLC office.

 7    16. 2ndand3rd Quarter of2017: Plaintiff andNSRLLC provided multiple claim
 8
         substantiation documents to HISCOX, but MSCOX continued to deny all claims.
 9
         HISCOX did not investigate any claim.
10
      17.April 2018: Elavon (one ofthe Merchant account issuer, via US Bank) filed a civil
11
12       lawsuitagainstboth PlaintiffandNSRLLC.

13           a. May 2018: PlaintiffandNSRLLC provided the copy ofthe Complaint to
14
                HISCOX seeking duty to defend coverage. Plaintiff and NSR LLC also claimed
15
                HISCOXfor property coverage for cashlost withthe MerchantAccounts, with
16
17              Elavon and NMI.

18           b. June01 2018:HISCOXdeniedPlaintiffs andNSRLLC'sclaim for Duty to
19
                Defend. HISCOX did not even address the Merchant account cash loss matter.
20
             c. Oct 2018: The civil action got resolved on favorable terms to Plaintiff and NSR
21
22              LLC, due to lack of any substance in Elavon's civil action.

23
24
                    K. Legal Standards-Allegations Common to All Counts
25
26    18.Pursuant to ARS 12-548 six (6) year statutory timeline applies for Breach of (Written)
27
                                                 Complaint - 5
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 68 of 105




 1
          Contract, and two (2) year for Tort, Bad Faith and other consequential damages.

 2    19. Ambiguities in insurance contracts always favors the insured.

 3
             a. See Sparksv. Republic National Life Ins. Ca.. 132 Ariz. 529. 647 P. 2d 1127
 4
                 <1982). the court held that the fair debatability of an insurance claim cannot
 5
                be created by the insurer's reliance on ambiguity in the policy, otherwise
 6

 7               "insurers would be encouraged to write ambiguous insurance contracts... ".
 8
      20. If (which is an "IF") the insurance contract explicitly states (HISCOX Policy does
 9
         not) a shorter timer period than six years (for a Breach of Contract action), then
10
         Zuckerman v. Transamerica Ins. Co., 133 Ariz. 139. 650 P. 2d 441 fAriz. 1982)
11
12       established the precedent regarding the timeline of civil action commence.

13
              '[WJhile the policy condition shortening the applicable statute is valid. .. the
14
             insurer may be estopped from raising a defense based upon such an adhesive
15           clause where the enforcement of the clause would work an unjust forfeiture.
             The key factor in the determination of this issue is the question ofwhether the
16
             insurer has shown prejudice by reason of the delay in filing suit. In the absence
17           of sack a showing, it is fair to say that the purpose for -whichthe insurer -was
18           given permission to insert the clause will not be served by its enforcement. "

19    21. Pursuant to ARS 13-1802 (G) a theft of over US$25, 000 is a Class 2 felony, and a theft
20       betweenUS$4,000 andUS$25,000 is a Class 3 felony.
21
             a. PlaintifFhasa rightto civil remedy, includingbut not limited to recovery ofthe
22
                theft amount, and consequential damages.
23
24    22. Coverage of business property loss (tangible property) due to theft is well settled for
25       Business Insurance Contracts:
26
             a. SeeWintersv State Firm. 73 F.3d 224 (9th dr. 1995). Insurer paid for
27
                                              Complaint - 6
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 69 of 105




 1
               Business Properties lost due to theft. "State Farm adjusted the property loss

 2             under the bwiness personal property portion of thepolicy, paying Winters
 3
               the actual cashvalue of the saws, less a deductible. " District Court concurred
 4
               the property loss due to theft payment. "The district court concluded that the
 5

 6
               businesspersona!property lossprovision covers only the value of the

 7             property involved."

 8
           b. See Sophia Brulee v. Midvale Indemnity Co.. No. l:17-cv-01434 JLT. US
 9
               District Court. E. D. California. Nov 5, 2018. "On April 4, 2018, Midvale
10
               advised it -would be issuing a check in the amount of$50, 000for the
11
12             Business Personal Property claim".

13         c. See Pallerson v. American Economy Insurance Co. No. l:14-cv-01281-EPG. U. S.
14
               District Court. E. D. California. June 9, 2016. Regardingtheftofmerchandisefrom
15
               the business,"Defendantdetermined that the theftwas a single occurrence under
16
               the policy, andpaid Plaintiffs $103, 000. 00pursuant to the policy's limits."
17

18   23. Coverageof business property loss fintaneible property, such as BankAccounts)

19      due to theft is well settled for Business Insurance Contracts:

20
           a. See Lansins Sound Inc v. National Fire Insurance Co ofPiUsbureh. No 84-
21
               6630. 80t F. 2d 1 560 (9th Cir. 1986). Money (sales commission) paid to
22
23             employee bank account for fi-aud sales covered by a business insurance policy.
24
           b. Furthennore, 141hAmd ofthe US Constitution ("... life, liberty andproperty... ")
25
               protects BankAccounts as Property, equatingthe BankAccounts to tangible
26
27
                                             Complaint - 7
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 70 of 105



                property. This is as much ofa common senseas well. Indeed,the legitimate
 1

2               owner of a Bank Account can withdraw cash and purchase tangible properties,

3               such as clothes, books, computers, automobile, real estate property etc. Hence,
4
                no distinction applies between Bank Accounts and tangible properties.
 5
      24. Insurer's duty to defend in a business property loss is well settled for Business
 6

 7       Insurance Contracts:

 8           a. SeeNucor Corporationv. Employers InsuranceCo ofWausauandHartford.
 9
                 231 Ariz. 411 (Ariz. Apv. Div. ! 2012). 296 P. 3d 74, "diminution in the value
10
                of their [homeowners] property becawe of... being located above
11
12              groundwater containing TCE'\ "The court subsequently found that IVausau

13               had breached its duty to defend Nucor on the ADEQ claim and granted f296
14
                 P. 3d 77J Nucor partial summary judgment."
15
             b. See Desert Mountain Properties LLPv. Liberty Mutual Fire Insurance Co., 225
16
17               Ariz. 194 (Ariz. App. Div. 1 2010). 236 P. 3d 421. "We hold in this appeal that

18               commercialgeneral liability policies issuedby Liberty Mutual Fire
19
                 Insurance Company covered the expenses Desert Mountain incurred in
20
                 repairing property damage resulting from the soil settlement. We also affirm
21
22               thejury's conclusion that Liberty Mutiial was obligated to indemnify Desert

23               Mountainfor those expenses even though none ofthe homeowners had sued
24
                 Desert Mountain over the damage to their homes.
25
      25. Insurance Bad Faith:
26
27
                                              Complaint - 8
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 71 of 105



            a. Standard for Liability in Arizona: See Noble v. National American Life
 1

 2             Insurance Company. 128 Ariz. 188, 624 P.2d 866 fl981') ("absence of
 3
               reasonable basisfor denying policy benefits and insurer's knowledge or
 4
               reckless disregard of the lack of a reasonable basis for denying the claim").
 5

 6
            b. Types of insurer conducts that demonstrate unreasonableness (for Bad Faith

 7             awards), per Noble precedent include, but are not limited to:

 8
                   i. Insurer's failure to conduct a reasonably thorough investigation before
 9
                       denying an insured's claim;
10
                   ii. Insurer's reliance on a policy provision previously ruled invalid
11

12          c. Reliance on ambiguous policy provisions is not a defense to a bad faith action. Sparks

13             v. Republic NationalLife Ins. Co.. ]32Ariz. 529. 647 P. 2d ] 127 H982). cert. denied
14             459 U. S. 1070 (1982).
15
      26.Punitive Damages:
16
            a. Punitive damages are restricted to those cases in which the defendant's
17

18             wrongful conduct is guided by evil motives. Rawlingsv. Apodaca, 151 Ariz.
19             149, 726 P.2d 565 (1986).
20
                i. "Plaintiffcan prove the punitive damage case by inference andwith
21
                    circumstantial evidence".
22
23                  1. Thejury is not limitedto evidenceofthe defendant'sactual subjective intent.

24                  2. The court recognized in Rawlings\h:Lt in most cases the plaintiff will find it

25                     difficult, if not impossible, to prove the requisite evil mind with direct
26                     evidence of a subjective intent to hann.
27
                                                Complaint - 9
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 72 of 105




 1
                      3. Accordingly, the plaintiff can prove the punitive damage case by inference

 2                        and with circumstantial evidence


 3              ii.   The court stated that the evil mind whichwill justify the imposition ofpunitive
 4
                      damages may be manifested in either of two ways.
 5
                      1. It may be found where defendant intended to injure the plaintiff.
 6
                      2. Defendant did not intend to cause injury but consciously pursued a course of
 7

 8
                          conduct knowing that it created a substantial risk of significant harm to

 9                        others.


10           b. Burden ofproof for punitive damages is clear and convincing
11
                evidence. Linthicum v. Nationwide Life Jns. Co., 150 Ariz. 326, 723 P.2d 675
12
                (1986).
13
14
15                                              UI.     Counts
16
17             Count I: Breach of Contract (Part A) - Business Personal Property
18
                                               ("Content") Loss
19
20
      27. Aforesaid clauses 1 to 26 are repeated and incorporated herewith.
21
      28.Legal Standards(supplemental this Count):
22
23           a. Pursuantto ARS 12-548the sbi(6) year statutory timeline is applicable. Breach

24              of Contract for Business Personal Property (aka. "Content");
25
             b. HISCOX policy did not have specific provision shortening the statutory
26
                timeline;
27
                                               Complamt- 10
         Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 73 of 105



                  c. See Zuckerman v. Transamerica Ins. Co., 133 Ariz. 139. 650 P.2d 441 ("Ariz.
     1

 2                    1982). In the current matter, fflSCOX claim denial leUers (Feb 17, 2017; May
 3
                      15, 2017; and June 1, 2018), intermittent with PlamtifFs multiple claim
 4
                     correspondences to HISCOX establish a series ofjust causes for the timeline of
 5
                     filing the current civil action.
 6

 7                       i. New claims were initiated post Feb 21, 2017 denial letter.
 8
                         ii. The Duty to Defend in a civil action againstPlaintiffwasreported to
 9
                            MSCOXin May 2018. fflSCOX latest denial letter June 1 2018 is as
10
11
                            recentas being within eight(8) months from the filing ofthis civil action.

12                      iii. Clearly, HISCOX cannot show a prejudice in the delay in filing the
13                          current civil action.

14
                 d. Pursuant to ARS 1 3-1802 (G) the current matter is a Class 3 felony, for which
15
                     Plaintiff seeks civil remedy.
16
17               e. Coverage ofBusiness Property loss (tangible property) due to theft is well

18                   settled forBusiness InsuranceContracts. See [1] Wintersv State Firm. 73 F. 3d
19
                     224 <9th dr. 1995}: \1~\ Sophia Brulee v. Midvale Indemnity Co.. No. 1:17-
20
                     CV-01434JLT. US District Court. E. D. California. Nov 5. 2018. [^Pgtter. smj
21
22                   v. American Economy Insurance Co. No. I:14-cv-01281-EPG, U. S. District

23                   Court. E. D. California. June 9, 2016.

24
          29. Background (underlying reasons) for the loss are (including, but not limited to):
25
                 a. Nov 1, 2016:NSRLLCmadethepaymentsto 3ndPartyvendor, usingwire
26
27
                                                     Complaint- 1]
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 74 of 105




 1
                 transfer;NSRLLCbank accounthadPlaintififspersonal signature guarantee.

 2           b. Various date in Dec 2016 and againon March 14, 2017: 3ri Party vendor
 3
                 claimed (in writing) that customer shipments were made;
 4
             c. March- April, 2017 (various dates): Customers denied andclaimed non-receipt;
 5

 6
             d. Likely fraud committed by vendor, or in the alternative likely fraud committed

 7               by the customers;
 8
      30.Cashvalue evidence for the loss is supported by (including, but not limited to): US
 9
         Bank Wire Transfer to the vendor, in the amount approximately US $6844. 00.
10
11
      31. Coverage territory is affirmed per HISCOXPolicy language (see Policy Clause 4-c(l),

12       page 13 of 16), whichstates "Goodsor products made or soldbyyou in the territory
13       describedin Paragrapha. above" [which is the USA geo]. Theseproperties were
14
         indeed sold to USA locations.
15
      32. The type ofloss is business personal property (aka. "Content"). This type of loss is
16
17       covered in (at least) two place ofthe HISCOXPolicy, perpolicy language:
18       a. Coverage A - Bodily Injury and Property Damage Liability; Insuring
19
             Agreement: [page 1 of 16]; Exclusion: [Clausej, page 4 of 16]; Definitions: [Clause
20
             17, page 15 of 16];
21
22       b. Coverage D - Supplemental Business PersonalProperty Coverage Floater,

23           Definition - Clause #2

24    33.Findings ofFacts (FoF): The below listed FoF items (including, but not limited to)
25
         substantiate this loss:
26
27
                                             Complaint - 12
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 75 of 105



             a. Bank Wire Transfer proof
 1

 2           b. Vendoremails claiming customers havebeen shipped

 3
             c. Customer chargebacks
 4
             d. HISCOXPolicy
 5

      34. Justificationsalleged in HISCOXdenial letter (for this coverage), and deficienciesin
 6

 7       the saidjustifications are as follows (including, but not limited to):

 8
             a. HISCOX Alleeation 1: HISCOX alleged that the said property is not Business
 9
                Personal Property. Deficiencies in HISCOX AIIeeation 1: These are auto-parts,
10
                used only for Business, and have no personal use. A Property can only be either
11

12               for Business or Personal. Since, these properties cannot be Personal, by default

13              they are Business.
14
             b. mSCOX AIIeeation 2: HISCOX alleged that the said property loss related to a
15
                pre-existing condition. Deficiencies in HISCOX Allegation 2: The HISCOX
16
17              policy was in full efiectwhenNSRLLC madethe paymentto the vendor, and

18              vendor claimed shipment to the merchants. Subsequent denial of receipt ofthe
19
                merchandise also occurred when HISCOX policy was in fall effect. Allegation
20
                ofa pre-existingcondition is voidedby a before-afterestablishmentofthe dates.
21
22    35. Remedy requested, to be determined during trial, mcluding but not limited to the total

23       of $6800.00 (wire transfer amount to India), $20,000. 00 (fiivolous chargeback created
24
         by Merchant Account representatives "NMI" and "Elavon), and loss of business
25
         property (approx. $4500.00).
26
27
                                              Complaint- 13
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 76 of 105




 1

 2             Count H: Breach of Contract (Part B) - Business Personal Property
 3
                                      ("Computer Equipment") Loss
 4

 5
      36. Aforesaid clauses 1 to 35 arerepeatedand incorporated herewith.
 6
      37. Legal Standards (supplemental for this Count):
 7

 8
             a. Clause 28 (emphasis: Clauses 28a-b) is incorporated and repeatedherewith.

 9           b. Breach ofContract for Property Loss where Property is Content (in Count I),
10               and whereProperty is Computer Equipment (this Count) are identical.
11
             c. Plaintifif("Bhattacharya") is an insuredpaity per Hiscox Policy, having
12
                 transacted relating to the line of business for NSR LLC.
13
14    38.The type ofloss is BusinessPersonal Property ofcomputer equipment (servers,
15       desktop, laptop, printer, modem, router, cable etc).
16
      39. Background (underlying reasons) for the loss are(including, but not limited to):
17
             a. Plaintiffpurchasedcomputer equipment(s) for sole usageatNSRLLC office;
18
19           b. Mid-2017:The saidcomputer equipments) werestolen from NSRLLCofRce;
20    40. Cash value evidence for the loss is supported by (including, but not limited to): Wire
21
         Transfer to the computer and equipment seller by Plaintiff, in the amount
22
         approximately US $4500. 00.
23
24    41. Coverage territory is affirmed per HISCOX Policy language (see Policy Clause 4-c(l),
25       page 13 of 16), which states "Goods or products made or sold byyou in the territory
26
         described in Paragraph a. above" [which is the USA geo]. These computer
27
                                              Complaint- 14
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 77 of 105



         equipment(s) were indeed used to sell merchandiseto various USA locations.
 1

 2    42.The type ofloss is businesspersonal property (aka. "Computers"). This type ofloss is
 3
         covered in (at least) one place of the HISCOX Policy, per policy language:
 4
         a. Coverage D - Supplemental Business Personal Property Coverage Floater,
 5
             Definition - Clause #2
 6

 7    43. Findings ofFacts (FoF): The below listed FoF items (including, but not limited to)
 8       substantiate this loss:
 9
             a. Plaintiffs wire transfers, as payment to computer equipment seller / supplier.
10
             b. Office manager statement that these computer equipment(s) have been stolen.
11
12    44.HISCOXdenial letter (for this coverage) madeno reference to this matter, and entirely
13       failedto investigate.
14
      45.Remedyrequested, to be determined duringtrial, includingbut not limited to the total
15
         of loss ofbusiness property (approx. $4500. 00).
16
17

18         Count III: Breach of Contract (Part C) - Loss of Merchant Account Funds
19
20    46. Aforesaid clauses 1 to 45 are repeated and incorporated herewith.
21
      47. Legal Standards(supplemental for this Count):
22
             a. Clause 28 (emphasis: Clauses 28a-b) is incorporated and repeated herewith.
23
24           b. Plaintiff("Bhattacharya")is an insuredper HiscoxPolicy, havingtransacted
25              relating to the line of business for NSR LLC.
26
             c. Pursuantto ARS 13-1802(G) the current matter is a Class 2 felony, for which
27
                                             Complaint - 15
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 78 of 105



                 Plaintiffseekscivil remedy.
 1

 2           d. Coverage ofBusiness Property loss (intangible property, suchas money in
 3
                 Bank Accounts) due to theft is well settled for Business Insurance Contracts.
 4
                 See Lansine Sound Inc v. National Fire Insurance Co of Pittsbursh. No 84-
 5

 6               6630. 801 F. 2d 1560 (9th dr. 1986).

 7
      48. The type of loss is Business Personal Property loss of Merchant Account funds.
 8
             a. Plaintiffprovided personal guarantee to the Merchant Accounts, at the time of
 9

                 formation ofCredit Card Processing Agreement.
10
11           b. Loss (due to theft) incurred in the MerchantAccounts is a loss ofPlaintiff.

12    49. Background (underlying reasons) for the loss are (including, but not limited to):
13
             a. NSRLLC customers paid into the Merchant Accounts ofNSR LLC.
14
             b. March - April 2017: Credit Card processor companies denied all 100%
15
16               chargebacks against PlaintifiT(aka. the Business);
17
             c. Credit card(Visa, MasterCard) industry standardfor chargebackdispute is
18
                 around 92-93% (7-8%) in favor ofBusiness (end consumer).
19
20                   i. PIamtiffshall present said industry standards during Discovery and Trial.

21           d. This is in outrageous contrast to the all 100%denial againsttheBusiness.
22    50. Cash value evidence for the loss is supported by (including, but not limited to): Credit
23
         card swipe data vis-a-vis chargeback records, withdrawals from NSR LLC Merchant
24
         Accounts m the amount in excess of US $30, 000. 00.
25
26    51. Coverage territory is afBmied per MISCOXPolicy language (see Policy Clause 4-c(l),
27
                                               Complaint- 16
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 79 of 105




 1
         page 13 of 16), which states "Goods or prodacts made or sold byyou in ihe territory

 2       described in Paragraph a. above" [which is the USA geo]. The Merchant Accounts
 3
         were all within USA geo locations.
 4
      52. HISCOXdenial letter failed to discuss this matter and made no investigation thereof.
 5
         Insurer's denial is entirely absent, Plaintiffreported this loss to HJSCOX combined
 6

 7       with Count IV.

 8
      53. Findings ofFacts (FoF): The below listed FoF items (including, but not limited to)
 9
         substantiate this loss:
10
             a. Credit Card SwipeData,AuthorizationCodes;
11
12           b. Chargebackrecords;

13           c. All 100% chargebacks determined against Plaintiff
14
      54. The type ofloss is businesspersonal property (aka. "Property"). This type ofloss is
15
16
         covered in (at least) oneplace ofthe HISCOX Policy, per policy language:

17       a. Coverage A - Bodily Injury and Property DamageLiability;Insuring
18           Agreement: [page 1 of 16]; Exclusion: [Clause j, page 4 of 16]; Defiaitions: [Clause
19
             17, page 15 of 16];
20
         b. Policy language (see Clause 17 in page 21 of 51) and property defmition having
21
             only one exclusion listed as: electronic data.
22
23       c. Bank Account, Money, Securities are not listed as exclusion.

24       d. Insurance is a contract ofadhesion. Ambiguity always favors insured and goes
25
             against the insurer.
26
27
                                              Complaint - 17
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 80 of 105



         e. Furthermore, Business Insurance coverage of Money, Bank Accounts, etc related
 1

 2           theft (extending the same coverage for intangible properties) are well settled, see

 3           precedent: Lansins Sound Inc v. National Fire Insurance Co ofPittsbiireh, No 84-
 4
             6630. 80! F. 2d 1560 (9th dr. 1986).
 5

 6    55. Remedy requested, to be determined during trial, including but not limited to the total
 7
         of loss of Merchant Account (approx. $30, 000. 00).
 8

 9

10             Count IV: Breach of Contract (Part D) - Failure to Duty to Defend

11
12    56. Aforesaid clauses 1 to 55 are repeated and incorporated herewith.

13    57. Legal Standards (supplemental for this Count):
14
             a. Clauses28a-b are incorporated andrepeated herewithspecific to the timeline of
15
                commence of this civil action.
16
17           b. Plaintiff("Bhattacharya")is an insuredper Hiscox Policy, havingtransacted

18              relating to the line ofbusiness forNSR LLC.
19
             c. EIavon lawsuitsuedPlaintiff("Bhattacharya")as an individual.
20
                     i. Plaintiffwas sued personally and has a direct right to loss recovery, in
21
22                      additionto the loss recovery rights for NSRLLC(due to the assignment).

23           d. Duty to Defend the insured is a contractual requirement in the HISCOX policy.
24
             e. See [1] Nucor Corporation v. Employers Insurance Co ofWausau and Hartford,
25
                 231 Ariz. 411 (Am. App. Div. I 2012). 296 P. 3d 74. \1\      Desert Mountain
26
27
                                              Complaint - 18
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 81 of 105



                 Properties Limited Partnershipv. Liberty Mutual Fire Insvrance Co.. 225 Ariz.
 1

 2               194 (Ariz. App. Div. 1 2010), 236P. 3d421 asprecedents for Failure to Duty
 3
                 to Defend for Property Loss in an insurancecontract.
 4
             f. See Lansins Sound Inc v. National Fire Insurance Co ofPittsbursh, No 84-
 5

 6               6630. 801 F. 2d J 560 (9th Cir. J 986) that sets intangible property (such
 7
                 as Bank Accounts, Trusts, Merchant Accounts etc) as legitimate property.
 s
             g. Federal Arbitration Act, 1925, for credit card chargeback arbitration.
 9

             h. Public Citizen, Sept 2007, "How credit card companies ensnare consumers",
10
11               Public Citizen's Congress Watch, http://www. cid2en. org
12
      58. Findings ofFacts (FoF): The below listed FoF items (including, but not limited to)
13
         substantiate this loss:
14
15           a. Elavon's Civil Complaint andNSRLLC Answer;

16           b. Settlement Checkcopy;
17
             c. Attorney FeeReceipt;
18
             d. Court Cost Receipts;
19
20    59. Justifications alleged in HISCOX denial letter (for this coverage), and deficiencies m

21       the saidjustifications are as follows (including, but not limited to):
22
             a. fflSCOXAUegation:HISCOXdenial letter alleged "noproperty damage".
23
             b. Deficiencyin fflSCOXAllegation: HISCOXdid not considercash (in
24
                Merchant Account) as Property; See Lansine Sound Inc v. National Fire
25
26               Insurance Co ofPiusbweh. No 84-6630. SO! F. 2d 1560 (9th Cir_j9861
27
                                              Complaint- 19
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 82 of 105



                 which well settles the coverage oftheft of intangible property (such as Bank
 1

 2               Accounts) in business insurance.
 3
      60. Background (underlying reasons) for the loss are (including, but not limited to):
 4
             a. NSRLLCcustomerspaid into the MerchantAccounts ofNSRLLC.
 5

             b. Credit Card processor companies denied chargeback all 100% against Plaintiff;
 6

 7           c. The credit card industry standard for chargeback dispute is generally around
 8
                 92-93% in favor of Business and only 7-8% in favor of the end consumer.
 9
             d. This is in outrageous contrast to the all 100%denial againstPlaintiff.
10
             e. NSRLLC closed Merchant Account and walked away with proceeds.
11

12           f. April 2018:Later, MerchantAccountjurat entity (Elavon) suedNSRLLC for

13               breach of contract, for a fake and fnvolous amount.
14
             g. May 2018: NSR LLC presented the Complaint to fflSCOX promptly. MSCOX
15
                 denied coverage.
16
17           h. October 2018: NSR LLC defended itself, and received a low cost settlement by

18               virtue of the (lack of) merit of the case.
19
      61. The type of loss is in Liability section ofHISCOX policy and is covered in (at least)
20
         one place ofthe HISCOX Policy, per policy language:
21
22       a. Coverage A - Bodily Injury and Property DamageLiability; Insuring
23           Agreement: [page 1 of 16];
24
      62. Cash value evidence for the loss is supported by (including, but not limited to):
25
         Settlement check, attorney fees, and court costs, totaling approximately US $3000. 00.
26
27
                                               Complaint-20
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 83 of 105




 1
      63. Other consequential damages include emotional distress (for having to defend against a

 2        fake or frivolous lawsuit), tarnished reputation (for having to be engaged in a civil
 3
          lawsuit), loss oftime (taken from other gainful professional engagements).
 4
      64. Remedy requested, to be determined duringtrial, includingbut not limited to the total
 5

 6
         of loss of Merchant Account (approx. $30, 000. 00).

 7

 8
                        Count V: Bad Faith (Part A) - Failure to Investigate
 9

10
      65.Aforesaidclauses 1 to 64 are repeated and incorporated herewith.
11
      66. Legal Standards (supplemental for this Count):
12
13           a. PerNoble v. NationalAmerican Life InsuranceCompany. 128 Ariz. 188. 624 P. 2d

14              866 (1981).failure to thoroughly investigatethe claim is sufficientto demonstrate
15              bad faith.

16
             b. Plaintiff exercises his rights to loss recovery, originating from Plaintiffs rights to
17
                loss recovery from the underlying Counts II, II] and IV.
18
19           c. Plaintiff also exercises his rights originating from recovery ofNSR LLC's loss (for

20              Count I), the said loss (ofNSR LLC) having been assigned to Plaintiff.

21    67. HISCOX conduct for the above stated Counts are as follows, first summarized in the below
22
         table and then elaborated in Clauses 67a- d, respectively.
23
       Count & Title                          fflSCOX Conduct (Bad Faith- Part A)
24
25     I. Property Theft (Auto Parts)         Failed to conduct any investigation

26     II. Computers and Equipment            Did not even address the matter in denial letter.

27
                                                Complaint-21
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 84 of 105



       Theft
 1
       III. Merchant Bank Account              Did not even address the matter in denial letter.
 2
       Theft
 3
       FV. Failureto Duty to Defend            Failed to investigate the Merchant Accounts theft;
 4
                                               Did not considerBankAccount as Intangible
 5
                                               Property; Deniedon previously ruled issue.
 6

 7

 8             a. Count I (Property Theft) - HISCOXfailed to conduct any investigation.

 9                 i.   Plaintiffprovided details ofvendor contacts, as well as customer details.
10
                  ii.   HISCOX made no due diligence to contact either the vendor or the
11
                        customers to determine who is the telling the truth - were the auto parts
12
13                      indeed shipped (i. e., customers are lying) or is the vendor lying after having

14                      sent a written declaration (to NSR LLC) that the auto parts were sent.
15
                 iii.   Plaintiffprovided the (Indian) passport details of vendor contact. HISCOX
16
                        madeno effort to engagean insurance investigatorto criminally investigate
17

18                      the vendor contact.

19               iv.    Instead, HISCOX adopted a foregone conclusion that these auto parts are
20
                        not businesspersonal property.
21
                  v.    Indeed, if these auto parts are not business personal property, then
22
23                      according to HISCOX are they personal property (if so, Mr. Bhattacharya's

24                      Homeowner's insurance ought to cover it).
25
               b. Count D (Computers and Equipment Theft) - HISCOX failed to address
26
                  altogether.
27
                                                 Complaint - 22
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 85 of 105



           c. Count m (Theft from Bank Account) - MSCOX failed to address
 1

 2            altogether.

 3            i.    Indeed,a MerchantAccount bank, who is makingNSRLLC liable for all
.4
                    100% ofthe chargeback disputes (in striking contrast to industry standard
 5
                    where approx. 7-8% ofthe chargeback disputes are ruled against the
 6

 7                  business) should be investigated for accounting fraud.

 8            ii.   HISCOX failed to engage an insurance investigator to investigate Elavon
 9
                    and NM1 (the two business entities that provided Merchant account credit
10
                    card processing services to NSR LLC) seeking explanation as to why -
11
12                  despite the industry standardbeing a low 7-8% chargebacksbeingruled

13                  against the business - why Etavon as well as NMI were adopting a 100%
14
                    chargebacks being ruled against the business.
15
             iii.   HISCOX failed to engage an insurance investigator if external (3 party,
16
17                  41hparty) Civil and Criminal Wrongdoers(CCW) were badmouthingthe

18                  Plaintiff, possibly with a 1st Amd. Retaliation motive, which were in turn
19
                    triggeringElavon and/orNMIto unduly mfluence the chargebackdispute
20
                    decisions, all to the detriment ofNSR LLCbusiness proceeds.
21
22                          1. The said investigation would have likely revealed a Criminal

23                             Conspiracy committed by CCWin cooperation ofaccountants
24
                               and desk clerks employed by Elavon and/orNMI.
25
                            2. The said mvestigation would also have demonstrated a continued
26
27
                                             Complaint - 23
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 86 of 105



                                   pattern of Civil Rights violation ofBhattacharya, as well as la
 1

 2                                 Amd. Retaliation Attack pattern of conduct committed by CCW.
 3
                             3. The said investigation would have made both CCW, as well as
 4
                                   Elavon and NMI accountable and liable for the damages.
 5
                iv.     Instead of these fair and forthcoming investigations, H1SCOX decided to
 6

 7                      collaborate with these harmful and retaliatory CCW with great pleasure,
 8
                        and adopted a derisive (aka. reduction of identity ofBhattacharya) attitude
 9
                       to Bhattacharya (Plaintiff) and NSRLLC, to unduly deny the claim.
10
                             1. HISCOXinvestigationwould haveallowedNSRLLCto continue
11
12                                 business operations, instead ofemployee termination and shut

13                                 down, with additionaldamagesthat include but arenot limited to
14
                                   emotional distress and business tort.
15
             d. Count IV (Failure to Duty to Defend) - fflSCOX did not consider
16
17              Merchant Account as Property, Plus, denied on Previously Ruled Issue

18                    i. HJSCOX alleged NSR LLC Bank Account theft not to be a Property.
19                                                                                   ;



                      ii. However, intangible property such as Bank Account, is well settled to be
20
                         a Property in the BusinessInsurancecontext. SeeLansins Soimdlncv.
21
22                       NationalFire InsuranceCo of Pinsbweh. No 84-6630. 801 F.2 d 1560
23
                         f9th Cir. 1986).
24
25    68. Finding of Facts (FoF): The below listed FoF items (including, but not limited to)
26       substantiate this loss:
27
                                                 Complaint - 24
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 87 of 105



             a. fflSCOX Denial Letters
 1

 2           b. Demonstration of no mention of Counts II and III

 3
             c. Demonstration of no investigation for Counts I and IV.
 4
      69. Remedy demanded, to be deteroiined during trial, is not less than US $100, 000.
 5

 6

 7               Count VI: Bad Faith (Part B)- Denial of Previously Ruled Issues
 8

 9    70, Aforesaid clauses 1 to 69 are repeated and incorporated herewith.

10    71. Legal Standards(supplemental for this Count):
11
             a. Per Noble v. National American Life Insurance Company. 128 Ariz. 188. 624 P.2d
12
                 866 H 98}). denial of a previously ruled (as covered) issue claim is sufficient to
13
                demonstrate bad faith.
14
15           b. Plaintiffexerciseshis rights to loss recovery, originatingfrom Plaintiff's rightsto
16              loss recovery from the underlying Counts II, III and IV.
17
             c. Plaintiff also exercises his rights originating from recovery ofNSR LLC's loss (for
18
                Count I), the said loss (ofNSRLLC)havingbeen assignedto Plaintiff.
19
     72. HISCOX conduct for the above stated Counts are summarized in the below table and then
20
         detailed in Clauses 72a - 72b, respectively.
21
22     Count & Title           HISCOX Conduct- Bad Faith (Part B)

23     I. Property Theft       Business Property Theft is a covered loss per Precedent.
24
       (Auto Parts)            HISCOXviolatedpreviously ruled issue.
25
       II. Computers and       Business Property Theft is a covered loss per Precedent.
26
27
                                               Complaint - 25
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 88 of 105



        Equip. Theft            HISCOX violated previously ruled issue.
 1
        HI. Merchant            Merchant Account is Property per precedent. Theft from
 2
        Bank Account            MerchantAccount is Business Property Theft. HISCOX
 3
        Theft                   violated previously mled issue.
 4
       TV. Failure to           Property Theft related lawsuitDuty to Defend is well settled as
 5
       Duty to Defend           covered in precedent; Plus, Merchant Account is Property per
 6
                                precedent. HISCOXviolated previously ruled issue.
 7

 8

 9          a. Count I (Property Theft) - Business Property Theft Previously Ruled as

10              Covered.

11
                 i.     Coverage ofBusiness Property loss (tangible property) due to theft is well
12
                        settled for Business Insurance Contracts. See [1] {Vinters v State Firm. 73
13
14                      F. 3d 224 (9th Cir. 1995h F21 Sophia Brulee v. Midvale Indemnity Co.,

15                      No. l:17-cv-01434JLT. US District Court. E. D. California. Nov 5.
16
                        20]8, F31 Pattersonv. AmericanEconomy InswanceCo. No. l:14-cv-
17
                        01281-EPG, U. S. District Court, E. D. California, June 9, 2016.
18
19              ii.     Yet, HtSCOX denied the claim, contradicting the previously ruled issues.

20          b. Count II (Computers and Equipment Theft) - Business Property Theft
21
                Previously Ruled as Covered.
22
                       i. Precedents same as with Count I.
23
24                    ii. Yet, HISCOX denied the claim, contradicting the previously ruled issues.

25          c. Count HI (Theft from Bank Account) - Intangible Property (Bank
26
                Account) Theft Previously Ruled as Covered
27
                                               Complaint - 26
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 89 of 105



                     i. Coverage ofBusiness Property loss (intangible property, such as
 1

 2                      money in Bank Accounts) due to theft is well settled for Business

 3                      Insurance Contracts. See Lansinz Sound Inc v. National Fire Inswance
 4
                        Co ofPittsbursh. No 84-6630. SO! F. 2d 1560 (9th Cir. 1986).
 5

 6                  ii. Of course, coverage of Business Property theft is well settled as well,
 7
                        see references for Count I, repeated herewith. [1] Winters v State Firm.
 8
                        73 F. 3d224 (9th Cir. 1995): f21 Sophia Brulee v. Midyale Indemnitv
 9
                        Co., No. l:!7-cv-01434JLT, USDistrtct_Cpurt. E. D. California. Nov
10
11                      5, 2018, F31 Pattersonv. AmericanEconomy InsuranceCo, No. 1:14-

12                      cv-01281-EPG. U. S. District Cowt^E^D, California, June 9. 2016.
13
                    iii. Yet, HISCOX denied the claim, contradicting the previously ruled issues.
14
           d. Count FV (Failure to Duty to Defend) - Property Theft Duty to Defend
15
16            Previously Ruled as Covered + Intangible Property (Bank Account)
17            Previously Ruled as Property
18
               i.     For Failure to Duty to Defend for Property see [ 1] Nucor Corporation v.
19
                      Employers Insurance Co ofWausau and Hartford. 231 Ariz. 411
20
21                    (Ariz. App. Div. 1 2012), 296 P. 3d 74, F21 Desert Mountain Properties

22                    Limited Partnership v. Liberty Miitual Fire Insurance Co.. 225 Ariz. 194

23
                      (Ariz. App. Div. I 2010). 236P. 3d421. Precedents forFailureto Duty to
24
                      Defend for Property Loss in an insurance contract are well settled.
25
26            ii.     For Bank Accountsto beProperty per Business Insurancesee Lansins

27
                                             Complaint - 27
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 90 of 105




                       SoundIncv. National Fire Insurance Co ofPittsbursh. No 84-6630. 801
 2
                       F. 2d 1560 (9th Cir. 1986).
 3

 4              iii.   Yet, HISCOXdeniedthe claim, contradictingthe previously ruled issues.

 5    73.FindingofFacts(FoF): ThebelowlistedFoFitems (including, butnotlimitedto)
 6
         substantiate this loss:
 7
             a. HISCOX Denial Letters
 8

 9           b. Demonstration ofCounts I, II, HI and IV being covered per previously ruled

10              precedents.

11
      74. Remedy demanded,to be determined duringtrial, is not less than US $100,000.
12
13
                                     Count VII: Punitive Damage
14

15
      75.Aforesaid clauses 1 to 74 are repeated and incorporated herewith.
16
17    76.Legal Standards(supplemental to this Count):

18          a. Clauses 26, 28a, 28b are incorporated and restated.
19
            b. Plaintiff exercises his rights to loss recovery, originating from Plaintiffs rights to
20
                loss recovery from the underlying Counts II, III andIV.
21
22          c. Plaintiffalso exerciseshisrightsoriginatingfrom recovery ofNSRLLC'sloss(for

23              Count I), the said loss (ofNSR LLC) having been assigned to Plaintiff.

24          d. Burden ofproof for punitive damages is clear and convincing evidence.
25
                Linthicum v. Nationwide Life Ins. Co., 150 Ariz. 326, 723 P.2d 675 (1986).
26
            e. Rawlings v. Apodaca, 151 Ariz. 149, 726 P.2d 565 (1986)
27
                                              Complaint-28
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 91 of 105




 1
                      i.    Plaintiff can prove the punitive damage case by inference and with

 2                         circumstantial evidence".

 3
                     ii. Evil mind which will justify the imposition of punitive damages may be
 4
                           manifested in either of two ways.
 5

 6
                              1. Defendant intended to injure the plaintiff.

 7                            2. Defendant consciously pursued a course of conduct knowing that
 8
                                   it created a substantial risk of significant harm to others.
 9
      77. Finding ofFacts CFoF): The below listed FoF items (including, but not limited to)
10
         substantiate this loss:
11

12            a. HISCOX Denial Letters

13            b. Facts to be established by Bhattacharya's testimony during trial, regarding
14
                  meeting Tests 1 and 2 ofthe Punitive Damage (see clauses 78, 79 below).
15
                  Plaintiffalleges andwill presentevidence duringtrial to meet and exceedthis
16
17                test, per clear and convincingevidentiary standard.

18
       Punitive            Evidences
19
       Damage -
20     Test

21
       Test 1:             3 Direct and Material Evidences presented:
22
       Insurer
                           1. HISCOX failed to investigate why all 100%chargebackwere ruled
23
       consciously
24                            againstthe Business,whenIndustry Stdis only 7-8%. Failureto
      pursued a
25                            investigate led to theft fixim business bank account
      course of
26     conduct             2. HJSCOXfailedto investigateauto-partstheft. Failureto investigateled
27
                                                 Complaint-29
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 92 of 105



       knowingit        to closure of credit card processing ability of business, shut down of
 1
       created a
 2                      revenue stream, and closure of business.
       substantial
 3                   3. mSCOX failed to defend Plaintiff and NSR LLC in the lawsuit filed by
       risk of
 4                      Elavon. Dueto lackofmerit, the lawsuitgot resolved fora very small-
       harm to
 5
       Plaintiff        $$. Yet, Elavon consciously decided not to defend Plaintifi'and NSR
 6
       and others       LLC, ensuring PlaintiffandNSR LLC were forced to defend the
 7
                        lawsuit on their own.
 8

 9     Test 2:       6 Circumstantial Evidences presented:
10     Insurer
                     1. HISCOXwasconspiring with 3 party (CCW) to inform opposing
11     intended to
                        counsel disclosingwhichdate/timeBhattacharyawouldcome home, so
12     mjure
                        as to serve legal papers easily.
13     Plaintiff.

14
                     2. HISCOXwasconspiringwith 3rdparty (CCW)to senda bunchof

15                      peopleto co-ridein the same airplanemakinga mockeryof

16                      Bhattacharya, fully knowing that upon return home Bhattacharya would
17                      get servedwiththeElavonlawsuitlegal papers. Text bookexampleof
18
                        insane hatred andjealousy documented and evidenced.
19
                     3. HISCOXandits co-conspirator(CCW) werestreetloitering in Lincoln,
20
                        NE, near an attorney office building making mockery ofBhattacharya
21
22                      immediatelyafterconnivingwiththevendorto run awaywith

23                      Bhattacharya's money.

24                   4. HISCOXwasactively in cooperationwithElavon,muchpriorto the
25                      Elavon lawsuit commence, even to the extent tha HISCOX counsel
26
27
                                           Complaint-30
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 93 of 105



                              knew what settlement offer Plaintiff offered to Elavon desk clerk more
 1

 2                           thana yearbeforethe Elavon lawsuitcommenced,andwhyElavon

 3                           refused to respond to the said settlement offer.

 4
                          5. HISCOXand its co-conspirator (CCW) were calling NSRLLC's past
 5
                             customers, bad mouthing andmanufacturing contrived customer money
 6
                             back refund claims.
 7
                         6. H1SCOX and its co-conspirator (CCW) were threatening Bhattacharya
 s

 9
                             to prosecute using some "fictitious" Dept of Labor laws, where if a

10                           salespersonis askedto work 8-hoursperdayallegedlysome laborlaws

11                           were violated.

12
13
14    78.Punitive Damage- Test 1: Defendant(Insurer) consciously pursueda course of

15       conduct knowingthat it created a substantial risk ofsignificantharm to others
16       (including but not limited to Plaintifif).
17
             a. Direct Evidence 1: Defendant (Insurer) consciously elected not to investigate
18
19              Bank Account related theft committed by the Merchant Account (Credit Card

20              processors), Elavon andNMI. When 100% ofthe chargeback disputes were
21
                made against Plaintiff, contrary to expected industry standard 7~8%, any
22
                common sense accountant investigatorwould have marked it as a theft.
23
24                   i. Consequenceofnot investigatingthis theft led to significantharm to

25                      NSRLLC: (i) revenue pipeline stoppage forNSRLLC, (ii) shut down of
26                      the business operation, (iii) employee layoff.
27
                                                Complaint-31
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 94 of 105




 1
             b. Direct Evidence 2: Defendant(Insurer) consciously elected not to investigate

 2               the auto parts delivery related theft committed by the 3ri party vendor. Vendor's
 3
                statement ofhaving sent the autoparts andcustomers statements ofnot
 4
                receiving the same- one party must be lying- this common sense investigation
 5

 6
                by HISCOXwould haveprevented large number ofchargebacks.Lackofany

 7              investigationby HISCOX,and cooperation thereofled to significantharm to
 8
                NSRLLC.Furthermore, to many ofthe customers who claimed non-receipt of
 9
                the autoparts. Plaintiffhadto personally pay for their loss, by payingfor
10
                duplicate parts, adding personal loss to the business loss.
11
12           c. Direct Evidence 3: Defendant (Insurer) consciously elected not to defend

13              Plaintiffand NSRLLC in the civil lawsuit filed by Elavon (April 2018).
14
                Becausethe lawsuitwas fake and fiivolous (lacked substance). Plaintiffand
15
                NSR LLC did eventually settle this lawsuit in favorable terms (after the
16
17              opposing counsel recognized the matter during Discovery). However, Plaintiff

18              was requu-edto go through the lawsuit, causingstress, anguish,personal
19
                workload, attorney consultation fee, court costs- all ofwhich (a great deal of
20
                harm) HISCOX consciously unposed onto Plaintiff and NSR LLC.
21
22    79. Punitive Damage - Test 2: Defendant intended to injure the Plaintiff.

23           a. Circumstantial Evidence 1:Elavon lawsuit was filed on or around April 4BIbut
24
                not servedbyUSMail until on or aroundApril 281h,precisely a daybefore
25
                Bhattacharyarandomly scheduled a travel plan from out oftown (New York
26
27
                                             Complaint-32
         Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 95 of 105



     1
                   City) visiting back to his residence in Maricopa County. A question remains, as

 2                 how did the opposing counsel in EIavon lawsuit came to know Bhattacharya's
 3
                   precise travel plans (to serve Bhattacharya by mail without any miss), unless
 4
                  certain Civil and Criminal Wrongdoers (CCW) who may have access to
 5

 6                Bhattacharya's email, credit cardtransactions, airticket purchases were actively
 7                in consultation and cooperationwithElavon's counsel.
 8
               b. Circumstantial Evidence 2: Elavon lawsuit was filed asa retaliatory conspiracy
 9
                  by CCW with FDSCOX. During the late-April 2018 flight from NYC to Phoenu
10
11                (whentheElavon lawsuitwasfiled butBhattacharyadidnot knowaboutit)

12                BhaUacharyawasfollowed by a groupofplain clothes civiliantypepeople (all
13                middle to late agemale Caucasian, and one family [husband, wife and a small
14
                  child] withprovincial root from Southernpart ofIndia),watchingface, with
15
16                unusual alert expressions, making subtle mockery ofBhattacharya.

17                Bhattachaiya wondered sitting in the airplane what the fuss was all about, and
18                then Bhattacharya reached his home to check his mailbox to realize what the
19
                  fusswasindeedall about. Ironically, theElavon lawsuitdidnotdotoowell, but
20
                  nevertheless the retaliatory conduct is documented and evidenced. Failure of
21
22                HJSCOX duty to defend fits the pattern of this retaliatory conduct.
23             c. Circumstantial Evidence J; The 3ri party vendor's (from Bangalore, India)
24
                  conductto outright defraudPlaintiff(bypromisingto sendauto-parts to receive
25
26
                  the $6800-approxwiretransferandthenmn awaywiththemoney) was

27
                                               Complaint - 33
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 96 of 105




 1
              provoked or possibly contrived with an active cooperation by CCW operating in

 2            close contact with Hiscox. During Nov/Dec 2016, when Plaintiffcontacted a
 3
              Lincoln, NE attorney to review HISCOX claim filing matters, he faced a large
 4
              number of'street-operative" type hooligans loitering, making mockery near the
 5

 6
              elevator of the high-rise building where the attorney's office was located. It was

 7            fairly obvious that these hooligans (essentially a gang ofstreet-criminals) knew
 8
              everything about Plaintiffs loss and were enjoying the incident, quite possibly
 9
              having manufactured the incident on their own by an act ofconspiracy.
10
           d. C(rcu/ws(an(/ff/£'vfrfe/ice^: During May 2018 when Plaintiff contacted
11
12            HISCOX,providing a copy ofthe Elavon lawsuitcomplaint, few bizzare
13            incidents occurred. [1] the HISCOXpolicy provided email address to report
14
              claim started bouncing, as if it is a wrongemail. [2] The attorney's email
15
16
              address from HISCOX who previous corresponded with Plaintiff during 20)7

17            claim denials, also bounced. It was apparentthat a ghostly middle-person was
18            interrupting Plaintiffs outgoing emails to HISCOX and manufacturing an email
19
              bounce. Then, Plaintiff telephoned the HISCOX attorney from the phone
20
              numberprovided previously in the attorney's correspondence andit worked.
21
22            But, while describing the Merchant Account funds theft, the attorney made a
23            comment thatPlaintiffs 50%-meet-in-fhe-middleproposal with Elavon wasnot
24
              accepted because ofhigh-risk nature ofbusiness. But, Plaintiffhad not provided
25
              this information to the HISCOX attorney. Somehow, the HISCOX attorney was
26
27
                                          Complaint - 34
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 97 of 105




 I
               fully aware of what settlement proposal Plaintiff provided to Elavon's desk clerk

 2             1 year before. HISCOX conversation clearly demonstrated that HISCOX was

 3
               receiving a lot of information about EIavon behind Plaintiffs back, unknown to
 4
               Plaintiff. There is no second way to inteq>ret these circumstantial evidences
 5

 6
               other than HISCOX being closely in cooperation with EIavon much, much prior

 7             to the Elavon lawsuit commence, with a harmful intent to Plaintiff.

 8
            e. Circumstantial Evidence 5: A specific sales person ofNSR LLC {John
 9
               DishonestDoe[JDD})who waspaid his salescommission was caught red
10
               handed with embezzlement. When the matter unfolded somehow (by some
11
12             ghostly coincidence)NSRLLCpayingcustomers (who were completely
13             unrelated to JDD) from several months back, suddenly surfaced up to trigger
14
               credit cardchargebacks.It was fairly obviousthat CCW, who may havehad
15
               Plaintiflfs email andphone access and accessto all sales dataweremaking
16
17             blackphonecalls to pastpaying customers ofNSRLLC,to badmouth and

18             provoke money refund claims.
19
           f. Circumstantial Evidence 6: Another specific sales person ofNSR LLC(John
20
               Lazy Doe[JLD}) who refused to do any work was asked to select anj; 8-hour
21
22             shift to put in a good day's worth ofwork. Because his work involved US-geo
23             customers, he could only work India-time night shift, which he refused. During
24
               this time, suddenly Plaintiff(Bhattacharya)received a threat ofprosecution via
25
               ugly hallway slurs in the building ofthe Lincoki,NEfacility whereheworked.
26
27
                                           Complaint-35
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 98 of 105



                 It was fairly obvious that JLD's,scam ofearning a salar)' and salescommission
 1

 2               without doing any work was concocted by CCW as a retaliatory tactic. When
 3
                 Bhattacharya opposed, CCW was conspiring a threat ofprosecution (mis-)using
 4
                Dept ofLaborlaws claimingunfair labor condition. It was unclear as to which
 5

 6
                DoL laws were potentially violated, nevertheless a street criminal hooligan

 7               indeed does not need a legal substantiation while uttering a hallway slur. The

 8
                ugly hallway slurs discontinuedwithin a few days, nevertheless the matter was
 9
                documented and evidenced.
10
      80. Plaintiff reserves the right to testify upon consultation with personal notebook, and
11
12       demonstrate howfragments ofconversation with Defendant'sattorney accidentally and
13       coincidentally revealed allusions to private/personal space issues ofPlaintiff. These
14
         circumstantial evidences further establish active cooperation and conspiracy with 3nl
15
       . party external CCW, all to the plannedhann to Plaintiff.
16
17    81. The proof standard for Punitive Damage is Clear and Convincing. Circumstantial

18       evidence can indeed be used, as is cited in Clauses 79 and 80.
19
      82. Punitive damage awards are significantly higher in amount. Because in the current
20
         matter HISCOX actively collaborated with CCW, with a larger and broader scale
21
22       harmful conduct towards Bhattacharya, and furtheimore because HISCOX conspiracy

23       violates several federal laws (including but not limited to 1stAmd Retaliation, and Civil
24
         Rights), Plaintiffdemands a punitive damageawardfarabovethe average (50
25
         percentile) punitive damageawardfor Arizonainsurancebad faith cases.Remedy
26
27
                                              Complaint-3 6
     Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 99 of 105



          requested, to be determined during trial, not less than 5 times the cumulative ofthe
 1

 2        restitutions demanded for Counts I to VI, a sum not less than US $1. 5M. The 5-times

 3
          accounting model is adopted from a mid-point in punitive damage awards, Plaintiff
 4
          reserves the right to supplement, amend or otherwise modify the restitution amount
 5
          duringDiscovery andTrial.
 6

 7

 8
                 In consideration ofthe foregoing, Plaintiffrespectfully submits this Complaint
 9
         with the relief request from each one ofthe Counts I - VII, and any other relief that the
10
11       Court may considerjust plus anyother reliefthat may becomerelevant during the
12       course ofthe trial and associated discovery.
13
14
15           RESPECTFULLY SUBMITTED this 20dl day of February, 2019.
16
17
                                             '/yw~-         AA
18
                                            (S. Bhattacharya, Plamtiff)
19
20
      I certify thatI servedthisComplaint andSummons onthis 20Ihday ofFebruary, 2019to
21
22    HISCOXInsuranceCompany, at the ArizonaDepartment ofInsurance,per address of

23    official record of the State of Arizona.

24    Arizona Dept ofInsurance, 100N 15U'Avenue, Suite 102, Phoenix, AZ 85007
25
26
27
                                                 Complaint-37
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 100 of 105




                    Exhibit 11
       Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 101 of 105

                                                                                      Crikfe'ULROSE, CI-EI«^
                                                                                     ef" ~ l~^ n i         OEP

                                                                                         J. TOLTS, FILED
PersonFiling:      SouravBhattacharya
Address (if not protected):.      13418 N Clifftop Drive                             ZBISFEB20 PM3:1;1
City, State, Zip Code:_           Fountain Hills, AZ 85268                             FOR CLERK'SUSE ONLY

Telephone:          (480)321-9563
Email Address:       soijrav_az@yahDo.com
Lawyer's Bar Number:

Representing [_] Self, without a Lawyer or Q Attorney for Q Petitioner       OR Q Respondent




                               SUPERIOR COURT OF ARIZONA
                                      IN MARICOPA COUNTY



 Sourav Bhattacharya
                                                                               CV2019-052190
                                                                      Case Number:
                               PLAINTIFF,
                                                                      CERTIFICATE OF COMPULSORY
                   vs.                                                ARBITRATION

 HISCOX Insurance Company, DOE Individuals 1-X,


 Black Corporations 1-X, Green Partnerships 1-X
                               DEFENDANT.



The undersigned certifies that the largest award sought by the complainant, including punitive

damages, but excluding interest, attorneys' fees, and costs does / does not exceed limits set

by Local Rule for compulsory arbitration- This case fe / is not subject to compulsory arbitration

as provided in Rules 72 through 77 of the Rules of Civil Procedure.

     SUBMITTEDthis 5-<^7k dayof /°&^ru<-^ . 20 /?

                     BY                                             c^c.




©Superior Court of Arizona in MaricopaCounty                                                  CVOOf-030617
 ALL RIGHTS RESERVED                                  Page 1 of 1                          Use current version
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 102 of 105




                    Exhibit 12
          Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 103 of 105

                                                                                   BY
                                                                                     WRl^t^C^CLO^.

 Person Filing: sourevBhattacharya                                                       1FOLTS,FILED
 Address(if notprotected): 13418N clifft°PDr"'e                                              forn'Me', i;s|Li3 Only
                                                                                                             e   "'



                                                                                   ZtllFEB 26U 'PM';3=:>ITC
 City, State,ZipCode:_FountainHills,AZ85268
 Telephone:         (480)321-9563
 Email Address:       sourav_az@)yahoo. com
 Lawyer's Bar Number:.

 Representing Q Self, without a Lawyer or Q Attorney for Q Plaintiff      OR Q Defendant



                               SUPERIOR COURT OF ARIZONA
                                        IN MARICOPA COUNTY

                                                                                    CV2019-052190
Sourav Bhattacharya                                       Case Number
Name of Plaintiff
                                                          Title:      PLAINTIFF'S DEMAND for
                                                                      JURY TRIAL
HISCOX Insurance Company, DOE Individuals 1-X,
Name of Defendant




         Plaintiff. sourav Bhattacharya                ., demands a trial by jury in this case. If this
                           {Name of Plaintiff)


case is sent to compulsory arbitration, Plaintiff demands a trial by jury if there is an appeal
from that compulsory arbitration.



Dated this        -u%^f^
                      (Date of signature)                 (Signature of Plaintiff or Plaintiffs Attorney)




© Superior Court of Arizona in Maricopa County                                              CVC11f 050718
   ALL RIGHTS RESERVED                            Page 1 of 1
Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 104 of 105




                    Exhibit 13
        Case 2:19-cv-02780-ESW Document 1-3 Filed 05/01/19 Page 105 of 105




                                      VERIFICATION


Pursuant to Rule 3.6(b) of the Rules of Practice of the U. S. District Court for the District of
Arizona, I, Daniel B. Bemardone, verify under penalty of perjury that the documents labeled
exhibits 1-6 and 9-12 constitute true and complete copies of all pleadings and other documents
filed in the state court proceeding of Bhattacharya v. Hiscox, CV2019-052190, based upon my
review of the Maricopa County superior court's online docket today and based upon the
documents provided to us by our client and by a courier that retrieved copies of pleadings from
the Maricopa County superior court on Monday, April 29, 2019.




             Date                                             Daniel B. Bemardone
